Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 4 December 2002.
The final draft agenda as drawn up pursuant to Rules 110 and 110a of the Rules of Procedure by the Conference of Presidents at its meeting of Thursday 12 December has been distributed.
Mr President, I understand it is not possible to request a change, but may one protest against a change made by the Conference of Presidents? Today we should have been debating the Napolitano report on the role of regional and local authorities in European integration. It is a vitally important issue, and Parliament should have been ready to give its opinion on this to the Convention before the end of this year. For example, this week the Fisheries Council is debating cod stocks and the common fisheries policy. Scotland, which is hugely interested in that, at the moment has a walk-on role. The role of the regions in Europe matters deeply to people all over Europe and this Parliament has, by a stitch-up between the big parties, declined to debate it, although we have had it before us since July. It is outrageous that this has been taken off the agenda.
The proposal from the Conference of Presidents is that it will be discussed in Parliament in January.
Tuesday
As regards the Commission communication at 5 p.m. which will be made by Mrs Diamantopoulou on the future of pension systems, the Commission wishes to make a second communication by Mrs Schreyer on the modernisation of accounting.
It seems to me that since both of these issues are of some interest and substance we run the possibility of running over on the time originally allocated. Perhaps whoever is in the Chair should have the discretion to add some extra time to allow colleagues to ask questions on these two important communications.
Mr President, this is a very acceptable suggestion, but there is a risk that, yet again, the Members' general opportunity to question the Commission at question time will be curtailed. Will question time be extended by a compensatory period please?
The plan, Mr MacCormick, is not to have them in competition with each other but to extend, if necessary, the appropriate sitting time.
Tomorrow at noon we will award the Sakharov Prize. At 5 p.m. in room WIC 100, we will celebrate the fifteenth anniversary of the Sakharov Prize in the presence of many of the previous winners.
After the ceremony, at 6.30 p.m., there will be a special exhibition on the fifteen years of the Prize which will take place in the area outside room WIC 100.
Mr President, have you received any news from the Turkish Government regarding Leila Zana?
I have raised this matter at the Conference of Presidents on every occasion on which I have met with the Turkish authorities. I have no more information than you have in respect of your correspondence. However, when I speak tomorrow afternoon I will return to that matter on the assumption that our wishes will not, at that stage, have been fulfilled.
Wednesday
As regards the Council and Commission statements on safety at sea and measures to alleviate the effects of the Prestige disaster, I have received a request from the Group of the Party of European Socialists for resolutions to be tabled to wind up this debate.
Mr President, that is something I wish to oppose. As recently as last month, we drafted a resolution on this very important topic, and a form of words relating to this terrible accident was to have been incorporated in the declaration adopted in Copenhagen. We do not consider any further, supplementary resolution on this topic to be appropriate; rather, the whole issue would be given even more weight, in our view, if something were to be framed to form part of the Copenhagen declaration. We therefore oppose the Socialist Group's motion.
Mr President, this disaster, without going into the issue in depth and in view of the information becoming available to us, currently involves at least four Community countries: Spain, France, Portugal and Denmark. It does not just involve maritime safety, but it is a transversal issue which involves at least four committees (Environment, Public Health and Consumer Policy, Fisheries, Development and Cooperation and Legal Affairs and the Internal Market). Therefore, not just in view of the dramatic situation in Galicia, but also thinking of the whole of the European Union, we must provide a response and also consider something which is important and which I hope has the agreement of the Group of the European Peoples' Party, at least it did last week: the creation of a committee of enquiry.
Mr President, I wanted to put another question relating to Wednesday. Why, yet again, has the time allotted to questions to the Council been reduced by half an hour? I want, at the same time, to register a protest against this. As you know, I regard the putting of questions as a fundamental parliamentary right. I regret the fact that this is happening more and more often.
The answer, Mr Posselt, is that we have set for the Council a very ambitious agenda. They will be here until 7 p.m. We have already allocated this time to other issues, including the one on which we have just voted.
The order of business was thus established.
A major and historic decision was taken at the Copenhagen Summit. A number of issues of specific institutional interest to Parliament arose. I will inform you of those. These matters can be further explored by the groups in the debate with the Danish Presidency.
One is an agreement in principle that by the end of January we shall have worked our way through the procedures for the appointment of the 10 new Commissioners from the accession states, and for the appointment of the new Commission following the departure of the Prodi Commission. Work is already in hand regarding this matter. A number of suggestions were put forward by committees and groups, but we must close this process by the end of January. I would like to point out to the groups that by that time we need to bring closure to the calendar for the year 2004 on the issues of the appointment of the Commission, dates of election and our own internal procedures.
Secondly, we have an indication that there has been considerable progress - for which I thank colleagues - on drawing up an interinstitutional agreement on better regulation and law-making. We have a commitment in principle across the institutions to try to bring closure to this matter before the spring summit meeting in Brussels. We have several months to work through the remaining issues before the deadline. I put the groups and various committees involved in this matter on notice in respect of that.
Thirdly, a conclusion was reached that the European Convention should draw up its own final report in time for the European Council meeting at Thessaloniki. Again, in anticipating our work into the next calendar year, we need to bring forward, on time, any proposals we have on substance and timing to try to influence what happens then and in the period after that.
With regard to the Prestige, I noted that Parliament would seek to give as much urgency as possible to the question of financial solidarity and urge the Commission to bring forward specific proposals to the House. I also pointed out that we would treat such proposals with appropriate urgency when the matter is presented to us.
Finally, on human rights issues, I placed considerable emphasis on the dialogue with Russia on the question of human rights in Chechnya.
My speech is available and the groups may wish, on institutional points in particular, to raise some of these issues in the course of our debate with the Council.
Mr President, ladies and gentlemen, you will be aware that, at this moment, thousands of seamen and volunteers are working with their own hands in Galicia to resolve a problem which should not fall to them - a disaster caused by the idleness of the public authorities - making up for the absence of the European Union and the Spanish State.
Mr President, I would like to express here at this time the indignation of the Galician people and their disappointment at the Copenhagen resolutions, which were a complete failure and which did not even take account of the demands of the European Commission, and there are therefore States in the European Union - the majority of the governments, with the cooperation of the Spanish Government, led by Mr Aznar - which prefer to attend to the interests of the large oil companies - I would even say of the criminal capitalist mafias - rather than protecting the countries and citizens of Europe.
Mr President, as one of the proposers of the candidature of Oswaldo Payá for the Sakharov Prize, I would like to thank you and other Members of the European Parliament for your efforts, thanks to which the Castro Government has finally allowed Oswaldo Payá to leave Cuba and, above all, return, so that he can receive the prize which this Parliament has awarded him for his peaceful struggle for reconciliation of the Cuban people and for areas of freedom.
Mr President, the decision of the recent Copenhagen European Council is a victory for freedom and democracy in the face of the two totalitarian regimes which desolated Europe. This is an historical step which should not make us forget those people who are still deprived, as Oswaldo Payá puts it, of the right to rights. Therefore, Mr President, and in view of the European Union's commitment to democracy and human rights, I would ask you, on behalf of this House, to urge the Asamblea Nacional del Poder Popular to process the Varela project, which has become a draft law thanks to the more than 11 000 signatures accompanying it, so that the people of Cuba can finally regain their voices and freely determine their own destiny.
I believe everyone in the House shares your appreciation and joy that Mr Paya Sardiñas has finally been given a visa so that he can attend tomorrow's ceremony.
Mr President, ladies and gentlemen, I wish to inform you of the concerns of all those in the Republic of France who fight for the survival of indigenous languages. As you know, France has not yet ratified the European Convention on Human Rights, unfortunately, and recent decisions adopted by the Council of State have condemned the intensive teaching of indigenous languages and equal teaching in state education, in state schools.
These decisions are extremely serious because they undermine more than 20 years of work by campaigners of linguistic causes such as Breton and Alsatian. I reiterate that, here in Alsace for example, there are bilingual schools which are called community schools (ABCM).
I hope that Parliament acknowledges that the rights of minorities are being breached and I appeal to the common sense of our Members so that the experiment undertaken by these schools can continue.
Mr President, last week I saw on Danish television Parliament's President in close communication with the member of his own party who is now the sitting President of the European Council, and I imagine, without being able to lip-read, that there were two related subjects that might have occupied these two colleagues. The first was Turkish accession to the EU, and the second was the issue of referendums. I shall not go into details regarding the first point but merely observe that the Turkish Government has now obtained a very effective lobbyist in the form of the United States of America's bellicose President who gets on the 'phone to both parties. What, however, was the problem for the Prime Minister and what emerged at our group meeting in Copenhagen was the fact that people back home could confuse Turkey's accession with the new treaty. Since, moreover, Parliament's President is a type of specialist in referendums, my question is as follows: what, in actual fact, was talked about? What advice did Parliament's President give the member of his own party in Denmark?
You do not need to resort to lip reading. Just read the record. We will provide you with a copy of my speech.
Mr President, it now transpires that the disaster involving the African Titanic off the Senegalese coast has probably claimed the lives of 2 000 victims. Last Saturday, relatives and sympathisers held demonstrations in Dakar and Paris for the recovery of the ship and the victims. Their appeal to the European leaders and the Senegalese President Waden was very simple: 'We demand immediate recovery.' This exceptional case calls for exceptional leadership and exceptional action, going outside the normal channels. This is such an exceptional case. You know, Mr President, that I have already mentioned this and I have not heard anything from the Commission over the past four weeks. I should like to ask you at the very least to try to inform President Waden of Senegal that we as the European Parliament would appreciate it enormously if, despite diplomatic formalities, he were to decide in favour of recovery and that we in Europe are prepared to help. After all, it would of course be unacceptable if we were, with good reason, to make a huge fuss about major disasters off our own coasts but not to extend a helping hand when the bodies of 2 000 people still need to be recovered off the coast of Senegal. I call on you as President to convey this message to President Waden on our behalf.
I will be happy to do it a second time. As you said, it is not the first time that I have been asked to do this. We have not had a specific response to the reply we gave on the last occasion. I will come back to you on this matter.
Mr President, my comments relate to Côte d'Ivoire. You gave permission to send a parliamentary mission on 9 December on the basis of a resolution adopted on 10 October. I would like to thank you for this. This mission has not been able to take place, however, due to the fact that neither of Parliament's two main groups, the PPE-DE Group and the PSE Group, was able to provide two MEPs. In my view, it is a matter of regret, and particularly damaging, that Parliament, which is in fact contributing to the development policy, is unable to intervene in a country at war, and is therefore content with observation missions or investigations into the massacres and does not take part in the prevention and the management of a conflict with such important implications as that affecting Côte d'Ivoire, one of the most strategic countries in the whole of West Africa.
I therefore call on you, Mr President, as I know that you are concerned by this matter, to enable a European Parliament mission to visit Côte d'Ivoire before the end of the year, since this is what President Gbagbo, France and the West African Development Community countries have requested. This is a question of honour and dignity for this House.
As you know, Mr Scarbonchi, the decision in principle to attend has been taken. One of the key issues on the minds of group leaders has been the security of those who may go. This is a serious responsibility. We can discuss the matter again and review the current security situation at our Conference of Presidents meeting this week.
The principles on this matter are clear but the need to protect Members' security is also paramount.
Mr President, I too want to thank you for the efforts that you personally have made to enable Oswaldo José Payá Sardiñas to leave Cuba after a thousand and one difficulties and no end of bureaucratic obstacles.
I want you to know however that, among those Cubans who are not allowed to leave the country, are dozens of people who, after having put their names to the Varela Project calling for a referendum, have been expelled from their universities, imprisoned, harassed, maltreated and arrested. The only crime they have committed is to endorse a referendum on democracy. That shows just how provocative a prize this is, and how important it is. I thought you might want to be aware of this before the discussion and prize-giving ceremony tomorrow.
Mr President, in order to add to the information you have provided on the possible mission to the Ivory Coast, there is firstly the issue of security and then, as well, that of carrying out the mission in relation to the ACP Assembly, because, in this type of case - and I had expressed this to Mr Scarbonchi, and I do not therefore understand the accusation directed at my group, bearing in mind that the President of the Ivory Coast is a Vice-President of the Socialist International - we must take special care not to give the impression that we are indulging in neo-colonialism.
We have just heard that Mr Mokhtar Yahiaoui, one of Tunisia's most well-known civil liberties campaigners, was abducted this morning in Tunis. He had already been assaulted on 11 December when he was violently attacked whilst on his way to visit his lawyer. I shall therefore call on the President to contact the Tunisian Government to find out why Mr Yahiaoui has been abducted, whom he was abducted by and, if it was by the Tunisian Government, to ascertain the reasons for this.
My office will contact you for further details in order to follow up on that matter.
Mr President, on a point of order, whilst welcoming the forthcoming enlargement of the European Union, I note that 1 January 2003 is the 30th anniversary of the accession of the United Kingdom, Ireland and Denmark, each of which has made a distinctive contribution to this Union. In Britain the 30th anniversary is regarded as the pearl anniversary. Some might regard Britain as the grit in the oyster that has created the pearl. What is being done on 1 January to mark the 30th anniversary of the accession of these three great countries?
I have no idea what you and your colleagues are planning, Mr Perry. I plan to be with my family.
Mr President, as of yesterday, train No 299 no longer exists: the glorious, legendary poor man's Orient Express, which ran from Brussels-Midi through Luxembourg, France and Switzerland to Milan in Italy, has been withdrawn. This was a historic train, used by countless migrants, and it was a useful alternative mode of travel for us Members of Parliament too, Mr President, for those who, for various reasons - health, time or, we must not be ashamed to admit, even fear - did not and still do not want to travel by air. By a unilateral decision of the Belgian State Railways, this train has been withdrawn. It is not clear why this should happen, at precisely the moment when Europe is trying to promote rail travel over road travel. This is therefore a decision which is to be disputed on two different grounds.
As far as Italy is concerned, we are doing our part. Senator Giampaolo Bettamio, whom many of you will remember as a valuable member of the Parliamentary Bureau, has submitted a question to the Minister for Transport and Infrastructure. I urge you, Mr President, to make vigorous representations to the Belgian Government, calling for a reversal of this decision. It seems cruel that such a decision should be taken ten days before Christmas, given that this train was used greatly by migrants going home precisely for the Christmas festivities. Thank you in advance for your help, Mr President.
Mr President, I am speaking to propose that this Parliament express its condemnation and rejection of the farcical presidential elections which took place in Equatorial Guinea. The lack of democratic guarantees and the obligation for the voters to indicate how they had voted led all the opposition candidates to withdraw their candidatures two hours after the beginning of the false electoral process.
As you know, the current government of Teodoro Obiang did not allow the presence of observers from this Parliament nor international observers at these elections and, therefore, we believe that there are ample reasons for expressing a very firm and categorical condemnation of this electoral parody, which reflects the dictatorship suffered by the people of Guinea. Therefore, in the expectation that the plenum will express its opinion, we believe that, by means of its President or whatever channels he deems appropriate, we must express our condemnation of the lamentable electoral farce which took place yesterday.
Mr President, forgive me for insisting: in this House we have discussed every imaginable subject but we have still not held a specific debate on the issue of world hunger.
If we do not do anything now, a million people are condemned to die in a few months, but if we continue to do what the international community has done up until now, these famines will reoccur cyclically. We cannot continue to send agricultural surpluses which are constantly destroying the fragile agricultural economies of these countries. We have carried out 'everything but arms'; this is laudable, but entirely insufficient. We therefore need a specific, in-depth debate, which will lead to forward-thinking decisions in accordance with our current needs.
Mr President, as you may be aware, there were a series of disgraceful riots in Oldham in the summer of 2000, provoked by members of extreme right wing groups such as the British National Party, the National Front and Combat 18. Film footage that appears to be that compiled by the local police has got into the hands of the local British National Party who are distributing it. Apart from the understandable security concerns of those involved, the apparent collusion between members of the local police and the British National Party can only cause concern to those who hope that the perpetrators on both sides will be dealt with by a system of justice that is blind to politics. I hope you will raise the matter with the British authorities.
As I hope you have already done as well, Mr Ford.
Mr President, three or four days ago, the Italian police handed over an Iraqi family to the liberal democrat government of Syria. The head of the family had been condemned to death 20 years ago for belonging to the organisation known as Muslim Brothers. We fear that the sentence might already have been carried out in Syria. This family was held at Malpensa airport for five days, was not allowed to have any contact with any other people and was then sent back to Syria without being informed of their right to apply for asylum. I call upon the European Parliament and its President to ask for more detailed information from the Italian Government.
Mr President, I wish to draw your attention, and that of the Commission and the House, to the extremely serious events that have been taking place in East Timor, because this House has always supported the process of achieving independence and peace in East Timor, which is like a son or a daughter to this House and to the European Union, and to which we are committed. Extremely serious and somewhat mysterious uprisings and revolts have occurred in East Timor, which warrant the attention of the European authorities. I would ask the President to consider contacting President Xanana Gusmão in order to find out what is going on in East Timor, given our great concern for that country, which has only recently gained its independence.
Mr President, I should like to point out to the House once again that, despite UN Security Council resolutions on Iraq and despite the fact that Saddham Hussein's regime appears to have kept to the dates set in Resolution 1441 and handed over a 12-page report on his weapons systems, President Bush is still telling anyone who will listen that they are unreliable and that he has decided to bomb Iraq. The other day, he even said he would have no hesitation in using nuclear weapons.
At the same time, we have learned that the United States are funding Iraqi opposition parties, including the Conseil suprême de la Révolution islamique en Iraq, to the tune of USD 92 million. Those who appear to be fighting Islam and the Islamic revolutions are in fact funding them. Nor should we be surprised if the words of Bush senior come true. He said that, if it is in the interests of the United States, they will support and create terrorist organisations.
I should like your comments or at the very least some sort of intervention to make Bush accountable for his actions, before he sends the whole planet up in smoke.
I do not need to comment on everything that is said, but I will point out that these are matters that can be raised on the agenda and in the appropriate committees of the House.
The next item is the report (A5-0425/2002) by Jean-Louis Bourlanges, on behalf of the Committee on Constitutional Affairs, on the typology of acts and the hierarchy of legislation in the European Union (2002/2140(INI)).
Mr President, I do not think that anyone can dispute the fact that the European Union's system of legislative acts is incredibly complicated, lacking in transparency, incomprehensible to the general public and sometimes even difficult for us to understand.
This complexity can certainly be explained and justified. It is not easy to have a legal system that has overall responsibility for the other legal systems - of 15 States at the moment, of 25 States in the future - which are fundamentally different. Undoubtedly, the European Union also has to deal both with conventional problems relating to the hierarchy of legislation which arise within each of our Member States - the Constitution, laws, implementing regulations, individual decisions - and with problems specific to the Union relating to the ever-delicate relationship between the powers of the Union and those of the Member States.
There is, therefore, a justifiable complexity and we shall never have a wholly simple system. That said, there is also a completely unjustifiable complexity in this matter. We are experiencing legislative chaos, procedural chaos and linguistic chaos. Legislative chaos when we see that decisions which are by nature fundamentally different are adopted for example in the same framework, namely the constitutional framework. There are provisions relating to policies and others relating to the institutions. We also have a decision of a budgetary nature - on resources - taken in a virtually constitutional framework. On the other hand, since there is no clear distinction between the area of general legislative measures and that of regulatory measures, there are implementing measures which are adopted in the framework of the law and there are measures of a general nature which are adopted in the framework of implementing regulations.
Lastly, we are certainly experiencing linguistic chaos, since every effort is made to avoid giving a name to what we are doing. We adopt laws, but we take care not to describe them as laws. We use the term decision, in other words something which comes from the depths of the hierarchy, to describe both individual measures and measures of a constitutional nature.
No one understands anything. Added to that is the problem of pillars and the fact that, absurdly, and I struggle to understand why, we decided that it was possible, that it was even necessary, given the sensitive nature of some of the decisions to be taken, for example decisions relating to fundamental rights in criminal matters, to have recourse to procedures that are less democratic - not involving the European Parliament - less effective and which could be adopted unanimously. They would also be less legally certain without the backing of the Court of Justice for their adoption. Make of that what you can.
Why must something which directly concerns fundamental rights not benefit from the guarantees and procedures applied to legislative acts established elsewhere?
The report proposes to sort all this out and to apply a simple principle: one act, one procedure, one description, one name. We therefore propose to arrange this into three main blocs: the constitutional bloc, which will be divided into - I think that this is the opinion of the Convention as well - two parts: Part A, which includes everything that is strictly constitutional, namely the values, principles, objectives, institutions and procedures which enable the Union to operate, and then Part B, which will include the main political principles currently contained in the Treaty.
The question in terms of this bloc is whether to develop the ratification procedures. Your rapporteur put forward proposals, not all of which were supported by the Committee on Constitutional Affairs, but it is clear that we must develop them if we want to avoid 25 States rejecting the possibility of developing this legislation outright.
Secondly, a legislative bloc. A legislative bloc is simple. We must call a law a law, and we are obviously proposing to make a distinction between organic laws, which would be rather formal laws that are subject to a specific procedure, framework laws, which would replace directives, and ordinary laws, which would replace legislative regulations, and then to make a distinction between laws on financial and budgetary issues, which would, obviously, deal with financial and budgetary matters. Let us call all of these laws, however, because they are laws. And above all, let us state very clearly that what characterises a law is codecision, and that codecision must become the only decision-making procedure for the whole legislative bloc. There are, of course, specific applications, particularly in financial matters, but this is the path we must take.
The third and last element is the implementing bloc, in other words the implementing regulations. In this respect, we must apply three simple principles. First of all, we must take on board the fact that, from now on, the legislative authority is not just the Council, but is, in fact, the Council and Parliament acting in accordance with the codecision procedure. The powers that are currently bestowed upon the Council, particularly under Article 202, must therefore be exercised by both arms of the legislative authority. Moreover, we must admit that we cannot regulate with 25 Member States in the same way as we have up to now. We need to share more work between a legislative authority which authorises and supervises and an executive authority which adopts implementing regulations and which, in our view, must be the Commission. Clearly, this will happen, subject to a call-back procedure enabling both arms of the legislative authority to ascertain the conformity of regulations with the statutory provisions on which these regulations are based.
These, therefore, are the main points. There are, of course, many other things to say about this report, but we believe that if we were to introduce this major distinction between a constitutional bloc, a legislative bloc governed by codecision and an implementing bloc which would put an end to comitology procedures at least as far as consultation is concerned as the Commission desires and which would replace comitology with a genuine monitoring by the two arms of the legislative authority, then we would gain in transparency, democracy and effectiveness, and perhaps some people in Europe would, at last, begin to understand what we are doing!
Mr President, on behalf of my group I congratulate Mr Bourlanges on the remarkable degree of consensus he has managed to build in the committee around the main proposals in his report.
It is a difficult subject. As Mr Amato said, there is nothing quite as complex as simplification. In trying to address the issue of simplifying our hierarchy of acts in the European Union, Mr Bourlanges has taken a very complex, difficult subject and tried to bring a certain rationality to it.
For our part, we support his dual approach of, firstly, trying to rationalise the hierarchy by broadly defining three categories of acts: constitutional acts, legislative acts and implementing measures. There are obviously subcategories - we cannot simplify too much, unfortunately - but nonetheless there are these three main groupings. The other prong of his approach concerns the terminology or vocabulary, for instance regulations should in future be called 'laws' and directives in future should be called 'framework laws'. That seems sensible and would make our acts much more comprehensible to the public.
I come to a point which is of particular importance, and which Mr Bourlanges touched on towards the end of his comments. It is this category of implementing act where we delegate the right to adopt certain types of act to the Commission. There is already a problem of terminology about what we call these acts, but nonetheless when we, as Parliament, and the Council, as a legislative authority, delegate powers to the Commission, currently exercised in the context of the comitology system, we need some fundamental change, some further steps forward on what has been agreed so far.
Mr Bourlanges has indicated what we agreed in the committee, indeed amending his own original draft report, but coming to a text which will have a broad majority in this Parliament. The position we agreed was that yes, we as a Parliament, are willing - with the Council - to delegate such implementing powers, provided that we have the opportunity to call them back where necessary. It is not that we want to immerse ourselves in all the technical details of implementing measures. It is not that we want to substitute ourselves for the executive, but we need the guarantee that we can call back the powers if we do not like the way they are being exercised by the Commission.
We have proposed that if either the Council by a qualified majority, or Parliament by a majority of its Members - in other words, not a narrow majority on a Thursday afternoon of 29 to 36 - decides to call back an implementing measure, then the Commission must either withdraw the measure, or their original measure will be subject to the full legislative procedure under codecision to confirm, amend or repeal the act in question.
This is a simple system, one that would enable us to delegate far more than we do now, but it will also ensure democracy and transparency. I commend it to the House.
Mr President, Mr Bourlanges should be congratulated on having drafted a good report on an extraordinarily complex set of questions. It is a report which will be of great interest to the Convention, which is itself studying these questions.
The primary achievements are: firstly, to make a clearer distinction between legislative and executive acts; secondly, to rationalise the choice of the instruments available so that force will more clearly follow form and, thirdly, to bring in a clearer class of subordinate legislation which should contribute not only to the quality of primary legislation but also to the parliamentary scrutiny of what is passed.
My main amendment on behalf of my group seeks to insist upon a separate amendment procedure for the second part of the Constitutional Treaty. It is essential that the policy chapters are susceptible to a softer form of revision than the existing unanimity, plus national ratification in all Member States. If we fail to bring in such a softer procedure, it may never be possible to alter the political chapters. If the Union insists on the same procedure for the first and second parts, what is the point of splitting the Treaty in the first place?
The PPE-DE and PSE Groups used to support the lighter procedure and I trust that their spokesmen will be able to enlighten us as to why they now seem to have changed their minds.
Mr President, ladies and gentlemen, this report is intended to define Parliament's position and, as such, to help with the work of the Convention, which is already concerning itself in very great depth with the simplification of European lawmaking, especially in its Working Group IX. There is no doubt that this is a matter of great urgency, as, at the end of the day, the public want to understand Europe, and it is intended that Europe should become more readily understood. I am sure that, in the course of its discussions on shaping the actual content of the Constitutional Treaty, the Convention will give a great deal of attention to the issue of the typology and hierarchy of acts.
As regards this report, there are just three critical observations that I want to make. The report describes a hierarchy of five types of act in the European Union: constitution, organic laws, agreements in international law, laws, framework laws and their implementing regulations. Paragraph 1 sets out this five-type hierarchy in terms of three principles, something that I find rather confusing and hardly likely to simplify matters, but the public will perhaps forgive us for it.
They will be less inclined to forgive us if we put before them what are manifestly tax-raising powers for the European Union without actually calling them that. In paragraph 6, the own resources decision is described as being an organic law. The procedure for enacting organic laws is set out in paragraph 9, according to which it is envisaged that the own resources decision would no longer need to be ratified by the national parliaments.
We could have a tremendous argument about the introduction of tax-raising powers for the European Union, but I do not believe that it is acceptable, even with the best will in the world, for it to be simply decided on, along with much else, under the heading of 'typology and hierarchy of acts'. That proposals to fundamentally change the European Union's confederal nature should be put forward under this heading and in this report, is something I regard as highly dubious.
Paragraph 5 abandons the hitherto valid principle that the Member States are masters of the Treaties, the objective behind this being that their consent should no longer be required when powers are transferred in future. Instead, a qualified majority of Member States is to be sufficient. By its very nature, though, such a thing would be an empowerment to seize power at the European level, and I have serious doubts as to whether that is what is intended. I want to make it abundantly clear that German constitutional law would prevent consent being given to such a treaty.
Mr President, as always, every time Mr Bourlanges puts forward proposals, he rouses the entire European Parliament and all those who follow these types of issues to extremely interesting and stimulating intellectual effort. I would sincerely like to thank him for this, not least in that his proposals contain a number of points which my group considers to be important and positive. I cannot say the same for all his proposals, however, so I will focus on those which we feel to be most problematic.
The Convention is faced with the issue which the Maastricht, Amsterdam and Nice Intergovernmental Conferences before it were unable to resolve, in other words the question of the hierarchy of acts and the distinction between the legislative and the implementing regulatory functions, which needs to be expressed more clearly. This is, as it was intended to be, the scope of the Bourlanges report, but we feel that the report has exceeded its mandate in including more problematic issues which, in our opinion, should have been discussed in more depth by Parliament and which we certainly cannot accept as the last word on the matter. I would mention, in particular, the proposals Mr Bourlanges makes regarding the constitutional revision procedure, which we as a group cannot endorse. Indeed, we advocate the subdivision - described by the rapporteur - of the European Union's normative system into three parts: the constitutional, the legislative and the regulatory. However, we feel that we cannot support the proposals he makes regarding the constitutional revision procedure because they are contradictory. We feel that it is not acceptable to stipulate the need for unanimous agreement by the Council and the representatives of the Member States and then say: 'Oh alright then, not everyone has to sign'. We cannot have it both ways: either we accept the principle that it is possible to revise the Treaties even without the unanimous support of all the Member States or we do not. Clearly, we or, at least, the majority of the group, are firmly in favour of the former.
Another position which I feel it is important to stress concerns the legislative bloc. We feel that Article 308 should be amended because, as it stands - with adoption by a unanimous decision of the Council alone - it cannot possibly meet the need for flexibility in the definition of the competences of a 25-Member State Union. Furthermore, as regards the more specifically executive elements, we are opposed to the idea of a special organ or of specialised agencies with the task of monitoring the technical implementation of Community law. Our experience in this area has almost always been negative.
Lastly, as regards the specific issue of comitology, I would just like to stress one point, namely the fact that the European Parliament and the Council are given a deadline of three months within which to make a decision. We feel that this is too long and that it would extend the implementing procedure unnecessarily. In any case, it has proved difficult to apply effectively. This is a question which we need to highlight and explore further, and I hope that this will not be Parliament's final word on the matter.
Mr President, the Bourlanges report is both outstanding and technical, two qualities which are, more often than not, virtually impossible to combine in a single document. This is the first achievement on which the rapporteur is to be congratulated. Mr Bourlanges then pulls off a second achievement - but for this, he receives less hearty congratulations - which is to mislead us by skimming over the main points of his intentions. Ultimately, this report is based entirely on an implicit presupposition, namely the vision of a pyramid structure for Europe where the nations make up the pyramid's base. It is the same pyramid structure for Europe which is condemned so vigorously by the Napolitano report, where there is a risk that the model will be applied to the regions and to the local authorities.
The top of the pyramid consists of a European Constitution, the report on which, shrewdly, does not say in so many words that nations would be subordinate. Quite the opposite in fact. Paragraph 4 even specifies that this would be an act governed by international law signed by the Member States, but it does not clarify the key point: the States would thus essentially be consenting to giving up their sovereignty, since the European Constitution would dominate the national constitutions and since, for example, it would impose decisions adopted by majority for all the so-called legislative acts.
This development favoured by the report points to a crucial problem. What happens when a decision adopted by majority at European level contradicts a national constitution or a fundamental principle to which a nation is particularly attached? The report says nothing about this, because, if it mentioned this subject, it would be obliged to acknowledge that it is now proposing that sovereignty be relinquished without any safety net.
We find this model of Europe unacceptable; and furthermore, in an enlarged and ever more diverse Europe, it would simply not be able to operate. In this sort of Europe, extending majority decisions could only work if, in return, the national parliaments' right of veto were clearly recognised, as I explain in the minority opinion that I have annexed to the Bourlanges report.
More broadly speaking, the report uses simplification as a pretext for making proposals in favour of supranational unification. This is also the tried and tested method used within the Convention, which constantly tells us that unifying the treaties is more simple, the single legal personality is more simple, merging the pillars is more simple, extending the use of the codecision procedure is more simple, abolishing unanimity, including for the revision of the treaties, is more simple. It could all be summed up in a single slogan, which is itself unique: the super-State is more simple.
This solution does indeed seem more simple, but its major drawback must not be disguised either: it weakens democracy considerably. Admittedly, paragraph 1 of the Bourlanges report affirms that its proposals are based on a principle of 'democratisation'. On reading the description provided however, one realises that this is what, in his speeches and in his draft constitution, President Prodi calls supranational democracy. To sum up, this means taking away powers from the national parliaments and giving them to the European Parliament, which forms the heart of the codecision procedure with majority decisions in the Council. Unfortunately, however, Mr President, this supranational democracy seems highly artificial, as the nations currently grant principle legitimacy to their national democracy. It is therefore nothing more than a trick which makes it possible to take the power away from the nations in order to harness more of it.
Ultimately, our response to the Bourlanges report and to the Convention is that it is unacceptable to put forward technical considerations for simplification in order to dodge the debate on essential political questions. The current essential political question is that the nations are basically calling for a closer Europe, but we will not bring Europe closer by somewhat simplifying procedures that are by nature far removed from the nations and which deprive them of their powers. We will bring Europe closer quite simply by giving national parliaments the right to intervene directly in the European decision-making process. The rest is mere detail.
Mr President, I must begin by apologising for being delayed, thank to the vicissitudes of the European travel system. Mr Bourlanges's report is, in my view, an extremely virtuoso piece of work and, I must say, as an individual, I admire it very much. However, it reflects a very different tradition of political thinking from that in my own country. After all, what he has done is to create a theoretical template into which the workings of the European institutions and, in particular, certain aspects of the relationship between the European Parliament and the other institutions should be inserted.
I believe this is the wrong way around. Rather, the best solution to the matters and problems he raises is to decide on the particular procedures, processes and mechanisms needed to handle most effectively the particular issues concerned and then to define and describe the workings of the European Union in that way.
Quite regardless of the subject matter, some of which we Conservatives like and some of which we do not, we shall be voting against the report because we believe it looks at its subject matter the wrong way around - in a way that we believe is wrong for Europe.
It was fascinating to hear the opposition a moment ago. Mr President, I joined this Parliament three and a half years ago with the firm intention of making Europe's legislature more intelligible, more efficient and more democratic for our citizens, of helping to tear down the bureaucratic cathedrals and simplify administration. I have to say that, over three and a half years, we have, in this Parliament, discussed a whole raft of proposals. I would refer to the Kinnock reforms and the Lamassoure report on the clear distribution of roles between the four administrative layers of our European home, namely the European, national, regional and local levels. We are currently debating the Napolitano report, and are trying to get it endorsed here with a view to better anchoring down the foundation of our European home in the European constitution at both local and regional level.
Today, we are discussing the Bourlanges report that officially addresses the hierarchy of acts. Originally, this report was rather complex and quite theoretical, too theoretical, in fact. However, we managed to sit down and have a proper talk, and we can be pleased with the outcome, because we managed to considerably reduce more than 30 types of decisions at European level, which easily outrival Gaudi's Sagrada Familia in terms of complexity, down to a clearer proposal. We are left with three blocs of legislation: a constitutional bloc with principles, a legislative bloc and an implementing bloc for implementing measures. I should like to say one thing. Although we are giving our unqualified support to Mr Bourlanges, we do not see eye to eye with him on one particular point. We do not want a few states to be deprived of their veto right, as it were, when we come to revise the Treaty. We cannot say to certain countries - the Netherlands, Luxembourg, France or whichever other country - that they are not allowed to participate in the revision of the Treaty. In this respect, I endorse the views of Mrs Kaufmann and Mrs Frassoni. We will therefore be voting against this particular point. We remain adamant that the Treaty should be unanimous and should be changed unanimously. This does, however, pertain to the constitutional bloc; as far as the other blocs are concerned, we naturally endorse the view that these should be simplified. This, however, does not apply to the constitutional part, as we would then end up with things being done on a very unequal basis.
Mr President, I wish to state my view that Mr Bourlanges's astute reflections are only likely to put an end to the procedural chaos if we really are prepared to be guided by this transparency and clarity in the hierarchy of acts, and that is not always very easy, particularly for those of us who deal with lawmaking in this Parliament's specialised committees, as there is the temptation in modern-day laws to draw a distinction between technical issues and questions of policy. And, as lawmaking has become not only a more involved process but also ever more complex, Members of this House are assumed to be incapable of mastering difficult technical problems. So the executive, wanting to be helpful, puts its rules in appendices or other forms of act, despite the fact that in some cases there are some really intricate political issues of decisive importance lurking in their depths.
I think this makes it right and proper to propose that a hierarchy of acts be used to create reliable forms of cooperation. Alongside primary legislation, we need secondary legislation; it is only when it comes to secondary legislation that we need, even more than the national parliaments - which already have it these days - the so-called callback procedure, as this House has no right of initiative with which to reverse the Commission's initiatives. I think it is to the committee's enormous credit that it has now also concurred with the view that both institutions, which are held in an institutional balance, must each have their own chance to withdraw a proposal. I think that really is of the utmost interest for democratic and transparent lawmaking.
Mr President, I shall say 'Well done' to Mr Bourlanges! Well done, for I believe that, through your work, you have highlighted what will become one of the important subjects of the Convention. Well done too for succeeding in incorporating the question of terminology in your report. I believe that when Europeans try to explain to Europeans what the European Parliament does, it is best to use simple words. You urge us to do this. I imagine that the Convention will support this plan and this will be a step forward.
You tell us you are aiming to simplify. Where Europe is concerned, I am wary of simplification, because I have learnt that complexity is not necessarily synonymous with complication and that we sometimes make things more complex when we seek to simplify them.
There is a point on which your report is absolutely essential in relation to the powers of the European Union, however; that is the question of the consequences of codecision on comitology. You call for Article 202 to be reformed. Both dimensions of Article 202 are absolutely essential: defining mandates and scrutinising their execution. With regard to powers, it is important for the powers of the Council and those of the European Parliament to be parallel. If the Council gives up some of its powers, we could give some up as well, and vice versa. That said, we must also take account of what is really happening, and I fear that the work that we have done in relation to your report does not bring us totally into line with what is really happening in terms of the changes to European legislation. You quite rightly referred to the mechanisms which are being established in connection to the Lamfalussy procedure, which we doubt the Council and the Commission would wish to extend to other areas, hence the importance of obtaining a genuine call-back procedure for Parliament. In addition, you also mentioned the question of coordination policies.
I would like to touch upon one last aspect, which is self-regulation by market operators, and draw the attention of Members to a major risk that we are facing, namely of focusing our work and our deliberations on the legislative procedure, whereas in reality, legislation in Europe will, in the future, be drawn up using self-regulation, coordination and comitology.
Mr President, I am in favour, intellectually, of the process of streamlining and simplifying, so well argued by Jean-Louis Bourlanges. I am in favour because he takes account of the long theoretical work that this Parliament has been developing since Maastricht, because this is a parliamentary acquis that must be included in the text of the Convention and lastly, because this work has resulted in clear instruments and effective decision-making procedures, which are crucial to the smooth functioning of the future Union.
Unfortunately, Mr Bourlanges, in the text's philosophical and theoretical subconscious - for example, in paragraph 5, second indent - we can discern a terrible distrust of the small and medium-sized States which makes me unwilling at the present time to adopt the report, for various and quite straightforward reasons. It is the differences between the large States on the major issues that have impeded the Union's progress. It is not through any lack of will on the part of the small States that the United Kingdom has not signed up to the euro or to the Schengen area! And nor can the small States be held responsible for the absence of a Social Europe, the small size of the budget, the lack of reform of the CAP, the crisis in structural policy or the limitations of the judicial instruments of the area of freedom, security and justice.
We cannot, then, where the size of States is concerned, recall the perennial response of the unforgettable chief of police in Casablanca, which was to 'round up the usual suspects'! It is not square kilometres, longitudes, latitudes and per capita GDP that determine how important countries are to the common interest, the European interest! For this very reason, these criteria cannot be used to impose finalised constitutional solutions, leaving anyone who does not agree standing in the hallway, in other words, one step away from the door leading out.
Perhaps Mr Bourlanges, with his intelligence, knowledge and unswervingly pro-European attitude, should have explored this point further and fought harder to find a reasonable and consensual solution. I hope he will do this, at least by tomorrow.
Mr President, I should like to say thank you to the rapporteur for his tireless enthusiasm for European development and for his splendid and very detailed report. I would nonetheless draw attention to two points about which I disagree. The first point concerns the procedure for revising the treaties. I completely agree that, against the background of the work in the Convention, it is clear that, in the future, we must use the Convention method for treaty amendments. That is something we have in any case learned from this process. I must nonetheless declare myself to be in complete disagreement with the rapporteur's proposal with regard to changing the ratification procedure itself. I do not believe that it would be in keeping with the prevailing spirit of our Community if we were to take control of the EU's development away from the Member States. I am in actual fact afraid that such a procedure would in itself stand in the way of development in this Europe of ours because people back home would be very sceptical about giving Europe more competences if, for example, they were not to feel that they were in control of what was going on. I think, therefore, that we have to recognise that Europe is founded upon its citizens and nations but that the sustaining, constituent units of our Union are the Member States and that this must naturally be reflected in our ratification procedure. We ought quite simply to stick to the procedure we have at present. The second point concerns the place of the social dialogue in the Community. The rapporteur is trying to have a procedure of approval by the Council and the European Parliament introduced whenever the two sides of industry have arrived at a proposal. I believe that such a procedure would give rise to an irrelevant third party in the social dialogue. The idea of the social dialogue is, of course, precisely that the two sides of industry should enter into binding agreements with each other and that there should be no irrelevant parties - in this case, legislators - involved in such agreements. If we are serious about beginning a social dialogue and perhaps, in time, creating proper European agreements, we must recognise that it is the two sides of industry themselves which must negotiate and that the legislators must stay outside the process.
Mr President, it appears that we are currently welcoming the enlargement of the European Union, from 15 to 25 Members from 2004, and possibly, a couple of years later, to 27, and possibly to 28, 30 and so on.
If this enlargement is not accompanied by a profound constitutional change, what we are probably celebrating is the death of the European Union. In other words, the current decision-making process, based on constitutional modifications being made unanimously, is a procedure which does not lend itself to the development of an institution such as our Community, which so far at least has been effective. The danger is that we will transform our European Union into a kind of Council of Europe, an ineffective parliamentary forum - the only thing that works is the European Court of Human Rights - a kind of big UN, with the difference that in the UN only five States have a veto, while in the European Union 27 or 28 States would have the right to veto.
Therefore, firstly, with regard to the proposals from Mr Bourlanges, I believe it is essential that we replace the current unanimity with a system of majorities, but, of course, the greater the possibility of adopting decisions by majority, the closer we will be to the genuine political community we aspire to be.
Secondly, I agree with Mrs Frassoni that the escape route represented by the rule on majority by means of variable geometry could lead us - as Mr Marinho pointed out - to certain States, such as the United Kingdom, escaping through the back door of variable geometry. In other words, giving them options which allow them - as in the case of Schengen or the euro - not to contribute to the European project. This is perhaps the main weakness of Mr Bourlanges's proposal.
But, in conclusion, I would like to say that I agree with the proposals in general and I believe that, in any event, although I do not agree with any proposal by Mr Bourlanges, the adoption of the report would represent great progress in terms of the strengthening of the European institutions.
Mr President, the hierarchy of acts is a topic that under normal circumstances would drive any normal human being from the room, but I believe it is becoming evident how important this report by Mr Bourlanges is in terms of the EU's legal capacity and, of course, also in terms of the comprehensibility and - as we shall see - democratisation of the decision-making process. Back home, our acts are on three levels: the constitution, the laws and the implementing provisions subordinate to the laws. In the EU, we have thirty different instruments. The EU's box of instruments is therefore far too big and hence also far too confusing, as nobody can find their way around it and the terminology, too, is all over the place. We are dealing, then, with a system that is utterly lacking in transparency and is also to some degree undemocratic.
What makes the Bourlanges Report so creditable is that it represents a quantum leap in this area. This really is a great leap forward in terms of clarity and democratisation. By dint of a great deal of effort, we have attempted to locate the three levels within the EU as well: the constitutional level, the legislative level and the subordinate acts. As regards the constitutional level, it is my view that there will have to be a less cumbersome review procedure for the second part of the constitution. If we are to require unanimity from 25 or more states in order to amend any of the provisions in the second part, we know perfectly well that we will have a blockade on our hands. This is, of course, a highly sensitive issue, though, as majority decisions obviously mean that someone can end up losing. But this leap must be made, and this inner will must be present, or else we will be vetoing each other, and the public does not want that.
In terms of lawmaking, the first step is for us to call laws 'laws' and not - as we currently do - 'regulations', an expression that in German denotes an administrative act that is not a law. I would be very much in favour of the terms 'Union law' and 'Union framework law' being used and of codecision being the rule, which it must be in every kind of lawmaking. For legislation on the budget - and decisions on the budget are another very important prerogative of Parliament - there will surely be a need for a special procedure, but the principle of codecision should remain the same.
The third issue, that of separating normal lawmaking by Parliament and the Council from the implementing provisions enacted by the Commission, is of great significance. We need to be clear in our own minds here about what is legislative and what is executive. We could make things easier for ourselves if we in Parliament were not to enact technical regulations, but only the acts underlying them. Mr President, I believe that what we have here is a great success; many thanks to Mr Bourlanges, who has made such an effort and presented a truly great report!
Mr President, I am certainly not going to talk about the content, but I would nonetheless like to clarify two or three facts. On the one hand, I would like to say to Mrs Frassoni and Mrs Kaufmann that they must not misunderstand this report: Article 308, as referred to in this report, would result in decisions being made by codecision and qualified majority; we would therefore leave behind Council unanimity in favour of codecision, just as we have for own resources. It is untrue to say that we are proposing to exceed the powers of the European Parliament; we are - since Mrs Kaufmann referred to it - fully in line with the interpretation of the German Constitutional Court, which, following Mr Herzog's report at the time of the Maastricht Treaty, pointed out that European parliamentary power was needed wherever competence was transferred from one area to another. Let us therefore have no unfounded accusations on this point: we are in favour of codecision.
Similarly, I fully understand that there might be some hostility towards the proposal that ratification of the Constitution should not be by unanimous vote, even though that is not the main point of the report, and I would not, therefore, want us to focus on that. I fully understand that there might be hostility on principle, and I understand what Mr van den Berg said on the subject.
I would not, however, want any unfounded accusations to be made. It is untrue to say (and I think Mr Marinho should review this point) that the proposal is in any way insulting or disdainful towards small States. The proposal would allow States that represent 2.4% of the Community population to veto the adoption or ratification of a Treaty that might thus be supported by States representing 97.6% of the Community population. So let us not have any unfounded accusations! If one is in favour of Member State sovereignty, I can understand that one would not want a treaty to be ratified by just some of the States. My proposal, however, does not discriminate in any way against small or medium-sized States.
I would like to say a word about Mr Duff, who tabled Amendment No 14. I agree with the content of this amendment, since it states that we need to revise parts A and B of the future Constitution differently. I made a proposal to this effect but I did not receive the support of the Committee on Constitutional Affairs and I therefore cannot endorse this amendment personally. However, I believe the argument put forward by Mr Duff is entirely accurate and, personally, I fully support his move, even if, as rapporteur, my hands are tied.
Mr President, ladies and gentlemen, as it happens that I am the last to speak, by the same token I shall be the last to compliment Mr Bourlanges on his report, but I am not alone in doing so. This report is indeed remarkable in many aspects. First of all, because it covers in depth one of the fundamental points of the issues raised at Laeken. Secondly, because of its rigour, effectiveness and the concise proposals that Parliament formulates in the report, which do indeed lead to genuine simplification of our legislative system, which the rapporteur himself, Mr Bourlanges, described as rather chaotic. Lastly, I must say, because of the extremely rich, clever, skilful pen of your rapporteur, whose talent contradicts each day what a great French diplomat used to say. This diplomat, Mr Talleyrand, who Mr Bourlanges knows well, used to claim, quite wrongly, that spirit may be very useful but does not lead anywhere. On the contrary, Mr Bourlanges, your spirited report leads to a very well-argued resolution. I would like to express the Commission's full approval of most of the conclusions of this resolution, in accordance, furthermore, with our own communication, which I prepared with President Prodi and my colleague Mr Vitorino here on 5 December last with regard to the institutional framework.
Mr President, I would like to emphasise three points. The first concerns the actual principle of the organisation of the legal structure of the Union in three blocs - constitutional, legislative and implementing - which would provide the operation of the Union with the clarity that is sorely lacking today. This reorganisation is indispensable if we are to clarify the legislative role of each institution: the responsibility of the European Parliament and the Council for laying down legislative acts and the primary responsibility of the Commission for ensuring that legislative acts are applied and adopting implementing acts. Naturally, adoption and revision procedures for future constitutional treaties are also important. The Commission, like Parliament, would like to call on the Convention as a model for these procedures more frequently from now on.
Over and above procedural issues, Parliament and the Commission share the same point of view on the need to include sectoral policies within the constitutional treaty. Yet again, I must reiterate that we cannot have strong institutions with weak policies.
My second point, ladies and gentlemen, which is fundamental to this report, concerns the creation of a genuine legislative bloc. The time has come to call a spade, a spade, as you say yourself, and therefore to talk about European laws. These laws will be adopted by a legislative authority divided into two equal arms; they will be adopted by means of a single procedure, the egalitarian codecision procedure that Mr Leinen rightly focused on earlier on. Here, at last, is an option that would provide all the citizens with a clear, transparent plan, although it is clear that certain aspects of the codecision procedure would need to be streamlined.
Furthermore, specific adjustments certainly need to be made in the area of organic laws or budgetary acts, and your report, Mr Bourlanges, paves the way for this to take place.
My third point concerns the role you would like the European Commission to play in implementing legislation. I am not talking here about actual governmental functions, although I would note in passing that we should also clarify the exercising of these functions, which must be shared between the Commission, which proposes, and the Council, which decides, with appropriate information provided to the European Parliament. This applies to the fields of police and justice and to the field of common foreign and security policy. With regard to Community competence to implement European legislation, however, we, like you, would like this to be clearly awarded to the Commission and monitored equally by Parliament and the Council, in other words by the two arms of the legislative and budgetary authority. Mrs Randzio-Plath has emphasised this point, moreover. We need to carry out fundamental rationalisation to know who does what in the European Union and introduce greater transparency and accountability into the exercising of these implementing competences.
It is in this regard, ladies and gentlemen, that I must inform you of two concerns the Commission has on two points in your report. The first was raised by Mrs Frassoni earlier. It relates to the possibility of awarding at least part of these implementing competences to an authority other than the Commission. Ladies and gentlemen, we must avoid encouraging or facilitating what could be perceived as dismantling regulatory power in the European Union. The second point that concerns us, and Mr Corbett and Mrs Bérès, amongst others, have raised it, is that of granting Parliament and the Council a generalised right of veto with regard to implementing measures. I am indeed talking about implementing measures. This point is currently the subject - although some of the details may be different - of a reasoned discussion within the context of the preparation of the draft interinstitutional agreement on improving legislation, and my colleague, Mrs de Palacio, will discuss it here tomorrow.
I shall not repeat the Commission's position, as it is already well-known. Allow me simply to say that, as regards implementing measures each institution must be able to exercise its prerogatives autonomously, in harmony with the other institutions, and must avoid burdening the citizens and economic entities with the risk of legal insecurity.
Mr President, in conclusion, I would like to congratulate the members of the Committee on Constitutional Affairs and your rapporteur most sincerely on the inspired work they have achieved with this report. We shall have to fight to impose the ambitious conclusions arising from the report. Mr Bourlanges, ladies and gentlemen, there is some distance between the Bourlanges report, as you are able to adopt it, and the conclusions of the Convention working group headed by Mr Amato. In order to bridge this gap when the future constitutional treaty is drafted, it is essential for the Commission and Parliament to continue to take the same line within the Convention. You can count on Mr Vitorino and myself for that. This is an element that Mrs Kaufmann and Mr Duff raised earlier, which makes Mr Bourlanges' report all the more useful and relevant.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the report (A5-0436/2002) by Mr Coelho, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiatives by the Kingdom of Spain with a view to adopting:
1. a Council decision concerning the introduction of some new functions for the Schengen Information System, in particular in the fight against terrorism,
2. a Council regulation concerning the introduction of some new functions for the Schengen Information System, in particular in the fight against terrorism.
Mr President, Commissioner, ladies and gentlemen, the Schengen Information System (SIS) is a system of computer networks on which the information provided by the Schengen States is stored and consulted by the police and customs authorities of other Schengen States. The SIS is the largest database in Europe and has a dual function: firstly to maintain public order and security and, secondly, to deal with immigration, providing support for measures intended to compensate for the free movement of persons.
In this context, two Spanish initiatives were submitted to us in the aim of giving the SIS new functions, primarily for combating terrorism. I must express my regret that this report, for internal European Parliament reasons, confines itself to these two Spanish initiatives and does not also cover, as initially intended, a resolution on the Commission communication on the development of the future SIS-II, which contains proposals to increase the system's capacity, and to introduce new technical and research possibilities. I am sorry, in particular, because the two Spanish initiatives seek to include improvements in the current version of the SIS that must necessarily reflect the long-term aims of SIS-II and, consequently, must be considered to be an integral part of the process of transition from SIS-I to SIS-II.
Having made a thorough study of the Spanish initiatives, we have reached the conclusion that, although we are unable to subscribe to them fully, they can be accepted if some amendments are made to them that are basically designed to ensure that guarantees of the protection of citizens' rights are not called into question, thereby responding to the European Parliament's main concern throughout this process.
Some proposals contained in the Spanish initiatives are acceptable, such as access by Europol or by Eurojust, provided that appropriate guarantees are put in place to ensure the legitimacy and the legality of any use of data. This being the case, the conditions laid down in Amendments No 7, concerning Europol and No 10, which I tabled, concerning Eurojust, must be met before access can be granted. If this access for new users is made possible, the purpose for which it is granted must always be respected, limiting this access to information which they have the right to access and ensuring that at least the same if not a greater level of protection of our citizens' rights is in place. It is also important that Europol and Eurojust's needs to access the SIS data are more rigorously examined and justified.
The proposals for the full recording of searches are to be welcomed, but it seems appropriate to specify in the Article what information must be recorded. A legal basis must also be provided for the operation of the Sirene offices, an idea that I had already suggested in my report of June 2001, and which forces these offices to remove data whenever this proves necessary.
On the other hand, these two initiatives contain other proposals that, in our opinion, must await the development of SIS-II, when appropriate guarantees are put in place. This applies to the proposal to extend access to data on missing, stolen or lost identity documents. Although I have no objections in principle, I feel that, in the absence of additional measures to protect the rights of persons whose documents have been stolen, whose identity is used illegally or those whose data are simply input incorrectly into the SIS, the European Parliament cannot, at this stage, approve this proposal, which is likely to aggravate the problems of citizens whose identity has been usurped. The same applies to the proposal to add additional data on wanted persons and to incorporate identification material in alerts on persons, notably photographs and fingerprints, on which adequate guarantees must first be adopted.
The Commission has commissioned a feasibility study to be undertaken on the development of SIS-II, which should be available in March 2003. I hope that the European Parliament will then have the opportunity to deliver an opinion on these conclusions. I wish once again to express my unhappiness at the fact that this feasibility study will not be looking into the possibility of combining the Schengen, Europol, customs and possibly Eurojust databases into one database, in the aim of eliminating duplication, streamlining resources and improving accuracy; a common database that would be made available to different users in a different way, guaranteeing restricted and specific access to the various areas of the database.
It appears that there is already political agreement on the need to create a new SIS - this is a Council decision with a legal basis for the development of SIS-II, and with the necessary budget. The way in which this will be managed will be determined in a future document. I wish to recall that this has been the clear position of this Parliament: this management must be undertaken by the Commission and must be subject to parliamentary and judicial control. It is to be hoped that SIS-II will be developed by 2006. Given the danger of this development taking longer than planned, however, I think it is acceptable and appropriate for us to be making some improvements - at least those that are possible at this stage - to the SIS in force.
Lastly, Mr President, I wish to thank all my colleagues in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, whose amendments have contributed to improving this report. I should also like to thank the shadow rapporteurs for their cooperation and, particularly, the socialist shadow rapporteur, Sérgio Sousa Pinto.
Mr President, ladies and gentlemen, I wish first of all to congratulate the rapporteur, Carlos Coelho, on his excellent report, which, in clear and concise terms, contributes to improving the Council's draft initiatives on the new functions of the Schengen Information System.
In fact, I can even add that some of the amendments proposed by the rapporteur are already included in the texts of the Council working group studying these initiatives. The draft initiatives in question will be discussed for the first time at the Justice and Home Affairs Council of 19 December, in the Joint Committee with Iceland and Norway, and the Commission is willing to support several of the concerns expressed by the rapporteur and which, I am sure, Parliament's plenary will support.
In particular, I agree with the opinion on the need to limit Europol's access to the categories of data recorded under Articles 95, 99 and 100 of the Schengen Convention and to ensure that the data in question will be neither copied nor downloaded. This access must not transform the SIS into a research tool and nor must it be in any way disproportionate to the reasons for such access being granted. In my opinion, this type of access can be particularly useful in giving Europol the opportunity to request additional information from the Member States in specific cases they are investigating, in the context of the fight against terrorism, for example. This is, as a matter of fact, the type of information that Europol is already authorised to request and obtain directly from Member States.
With regard to data protection, the Commission believes that the new provisions concerning the SIS, which falls partially within the sphere of Community competence, particularly with regard to Article 96, must be studied in light of their compatibility not only with the Council of Europe's 1981 Convention on data protection, but also with the content of Directive 45/96/EC. Similarly, the study of the proportionality of certain measures can be facilitated through consultation with the competent authorities, whether they are acting under the third or the first pillar.
In this regard, we particularly appreciate the opinion of the Joint Supervisory Authority on these draft initiatives, with which we largely agree, including the reference to the fact that extended access must be granted to the authorities responsible for issuing residence permits, to the data of Article 100 of the security information system where identity documents are concerned; safeguards must be in place, however, to ensure that such access will not infringe the rights of citizens whose identity documents have been stolen. I believe that this matter, raised by the rapporteur and which is extremely significant, cannot be resolved solely by developing new technical solutions or by introducing new functions, as Mr Coelho said, for SIS-II, which, in principle, will become operational in 2006. This matter must be addressed now and must above all be accompanied by the necessary information to the citizens about the existence of the Schengen Information System and on the conditions governing its use, including the need to delete some details in the event that documents are stolen or lost.
As to Schengen Information System-II, as the rapporteur said, the Commission was given the task of developing the new generation SIS in January 2002 and we anticipated a global approach to its functions in the communication that we presented to the Council and to Parliament on 18 December 2001. To put it succinctly, I should like to say to the House that the timetable for the preparation of SIS-II has so far been met and that the feasibility study is due to be concluded in March 2003. This will enable us better to help candidate countries prepare for the future elimination of internal borders, which can only take place when SIS-II becomes operational. A report by the Commission services is now being finalised, describing in detail the current state of play of this study, which will be conveyed to the European Parliament and to the Council at the beginning of next year.
Mr President, Commissioner Vitorino, ladies and gentlemen, the Spanish initiative and Mr Coelho's report represent the fulfilment of a longstanding parliamentary demand. Europol and Eurojust are now at last to be given the right to access the Schengen Information System, something that in the light of new threats from organised criminality and terrorism is also an urgent necessity. It is also a real step forward that invitations to tender can be collated. In his report, Mr Coelho addresses the issues and problems relating to data protection and puts forward well-reasoned proposals for resolving them. His report therefore deserves wholehearted support.
As this House's former rapporteur on the development of the second-generation Schengen Information System, I would like to take this opportunity to again urge the Commission and the Council to act with speed. Mr Coelho himself has already pointed out that access will be able to be extended to certain persons or bodies only in conjunction with this new generation. This development must be complete by 2006 at the latest, and even that is actually two years too late, because, as we all know, the eastward enlargement is to be accomplished in 2004.
We do, though, have to think further ahead. There are indications that the Convention will dispense with the existing three-pillar model of the European Union, and I say that it is right to do so, as it was the intergovernmental 'justice and home affairs' pillar that originally caused the data protection problem that we are discussing. The application of fifteen different sets of national data protection rules within Europol and Eurojust is even now leading to chaos. In addition, a lack of parliamentary and judicial oversight has resulted in a democratic deficit such as would make Montesquieu turn in his grave. The Convention's Working Party X has now, quite rightly, proposed that Europol be incorporated into the Community sphere, but, Commissioner Vitorino, that will not be enough. What is needed is the complete incorporation of the Schengen Agreement as well as of Europol and Eurojust into the Community sphere, and the establishment of what one might call 'Eurobord', an additional coordinating body for the external borders. Under this one roof we need a unitary system, combining the Schengen Information System, the customs information system and the Europol database, that is subject to European data protection and monitored by a European Data Protection Commissioner, by Parliament and by the European Court of Justice.
Let me just say something to the left-wingers in this House. I see that Mr Krarup is here. Mr Krarup, you are opposed to the Schengen Information System and would like to see it abolished. This is all I have to say to that: anyone who concerns himself with the fate of refugees and stands up for them, whilst at the same time ignoring the fact that there are also criminals and lawbreakers outside Europe, has the misfortune to live in a dream world and takes an irresponsible, not to say unscrupulous attitude towards our people. You will not get a majority in this House!
Mr Coelho's report, which we are adopting today, is a step in the right direction, but it is the Convention that will have to make the great leaps. For that, Commissioner, we wish you every success and perhaps a little more courage than you have hitherto demonstrated!
Mr President, Commissioner, ladies and gentlemen, Mr Coelho, I wish to begin by congratulating the rapporteur on his work. The report makes a balanced evaluation of the two Spanish initiatives on giving new functions to the Schengen Information System, which is especially important in the fight against terrorism.
Following the attacks of 11 September 2001, the Council, together with the Commission, drafted a package of measures intended to increase the level of security in Europe and to ensure the highest degree of effectiveness in combating terrorism. Some of these measures have a direct effect on the Schengen Information System. Since SIS-II will only be operational in 2006, improving the current system is an urgent need that must be seen as part of the process of transition to the new system.
These new functions will, of course, have to be adopted in total compliance with our citizens' individual rights, freedoms and guarantees, with strict control of the use of personal data available in the SIS. We all understand the need to have efficient information systems, which are equal to the task of the challenges we face from international crime, but we can never use this as an excuse for disrespecting or ignoring the fundamental principles on which the Union is founded as a Community governed by the rule of law.
We are therefore attempting to amend certain Articles of the Schengen Convention in the aim of giving it new functions. Giving Europol and the national members of Eurojust the opportunity to access certain data in the SIS is one of the most important practical proposals of this initiative. The need to improve cooperation in the field of justice and home affairs and, in particular, the linking and crosschecking of information from databases, is one of the aims that the European Union and the Member States must pursue.
Against this backdrop, the fact that the SIS was created to support the Member States in areas involving public order and domestic security, areas that are covered by the action of Europol and Eurojust, leads us to approve the principle of exchanging information underlying the proposal contained in the Spanish initiative. Nevertheless, as emphasised by the Schengen Joint Supervisory Authority, the body responsible for monitoring the SIS, access to the database by Europol and the national members of Eurojust raises doubts in terms of data protection and can only become a reality if the basic principle of the legitimacy and legality of access to the database and its use is respected.
In this context of having some reservations about the initial Spanish proposals, we welcome the rapporteur's introduction of amendments that we believe respond to the concerns expressed by the Joint Supervisory Authority and by various members of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. The European Police Service will therefore have the right to consult and study SIS data only for the purposes for which these data were provided. As to access by the national members of Eurojust, these will have the right to consult SIS data only if this right is compatible with the purposes for which the data were provided. National members of Eurojust will have to record all searches they undertake and will not be able to supply data to third countries or to other bodies.
Other proposals contained in the initiative were rejected, in my opinion rightly so, by the Committee on Citizens' Freedoms at the proposal of the rapporteur, because they did not provide sufficient guarantees, and it would therefore be preferable to continue to await SIS-II. This applies primarily to the proposal seeking to give the bodies responsible for issuing and studying permits the opportunity to access the data contained in the SIS. For the reasons I have given, the report Carlos Coelho has presented deserves the applause and the support of the Socialist Group.
Mr President, following the friendly observation directed to me by Mr von Boetticher, I wish to say that I am in no doubt that there are criminals outside Europe but that they are nonetheless small fry in comparison with those within the European Union's own institutions. I merely need to quote the name, beginning with a 'B', of a future President of the European Council who is to take office in just over six months' time. There is of course a type of criminal beside whom the small fry we have outside the EU pale into insignificance. That was an aside. My main criticism and my attitude to the proposals before us are expressed in a minority opinion on the report. They are based on the wonder I have always felt at the European Union's and its institutions' ability to empty the language of meaning and, in certain cases, to make the language mean the opposite of what was intended. Opposition to the proposals before us is based on the fact that surveillance technology is being reinforced but that insufficient attention is being given to the rule of law, in spite of protests to the contrary. I merely need to cite an example in the form of Article 101a of the proposal concerning Europol's access to the Schengen Information System. A number of basic requirements are made of Europol, but there is no reasonable guarantee whatsoever that Europol will comply with those requirements. There is the supervisory body provided for by Article 24 of the Europol Convention, but all that may be said with certainty about this supervisory body is that it is genuinely powerless in relation to the huge scope for abuse in the overall system. I must add, moreover, that what makes matters more alarming from the point of view of the rule of law is that the powers in question are linked to an extremely unclear concept of terrorism. I am able, in this Assembly, to say that the old Danish proverb applies here about selling elastic by the metre and, as my fellow countrymen know, that is something which only people of a very trustworthy character can do. There is no reasonable likelihood of the bodies concerned being of a sufficiently trustworthy character. The rule of law will sustain irreparable damage.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the recommendation for second reading (A5-0404/2002) by Mrs Damião, on behalf of the Committee on Employment and Social Affairs, on the Council common position for adopting a directive on the protection of workers from the risks related to exposure to asbestos at work.
Mr President, you have given me the floor as rapporteur but in fact the name on the report is that of Mrs Damião. I would like to begin by sincerely thanking her for the hard work that she has done on this dossier. Sadly, she is ill and is only slowly recovering. I know I speak for everyone when I say I wish her the fullest and speediest possible recovery.
I would like to thank the Council too for the adoption of a common position which strengthens the Commission's original proposal and also incorporates a number of the European Parliament's first reading amendments. Parliament particularly welcomes the inclusion of a new point in the proposed directive to prohibit all activities exposing workers to asbestos fibres, except demolition work and disposal of waste products resulting from demolition and removal work. The whole thrust of the proposal is to protect workers engaged in those activities and repair work, which will bring workers into contact with asbestos locked up in the built environment for many years to come.
It is with this in mind that in the Committee on Employment and Social Affairs we have adopted three amendments at second reading, designed to strengthen still further the common position. A quick word about each of those amendments: Article 3(3) of the proposal derogates from important elements of the directive in respect of workers whose exposure is of a sporadic and low intensity. This was too open-ended for the Employment Committee and, therefore, we wanted to pin down that definition of sporadic and low intensity still further.
Amendment No 1 does this by specifying that Member States, in accordance with their normal tradition and practice, will consult with both sides of industry and lay down practical guidelines for determining work of this kind. We think that is an important step in the right direction.
Amendment No 2 makes provision for breaks for workers obliged to wear individual breathing equipment because of their potential exposure. Again, we think this is an important step. It is extremely uncomfortable to work for long periods in individual breathing equipment.
The Council had some resistance to Amendment No 3 initially, but we felt it was important that we included a specific mention of sanctions and, in the end, we have included a text which has been used quite often in other social and employment dossiers in the past. We are quite pleased with that as well.
Overall, we have had very good cooperation with the Danish Presidency on this dossier - to such an extent that we feel we can reach agreement at second reading with the assurances we now have from COREPER that the Council will be willing to accept these three amendments adopted in the Employment Committee. It is my hope that, with these three amendments adopted and voted upon tomorrow, the Danes can take this forward as an 'A' point on 20 December and they will be adopted very quickly.
I say I hope that will be the case because the deadline for amendments on this dossier closed only a few minutes ago. I hope that no groups have taken advantage of that deadline to table amendments. If they have, I can say with absolute certainty that those amendments will not be carried in the House - we know that from the margins in the Employment Committee. But it would delay the adoption of this dossier beyond the Danish Presidency into the spring - the earliest would be March under the Greek Presidency.
That would simply lead to a further delay of weeks, if not months, before this directive could be agreed. That would put back its final adoption and implementation within the European Union and during that delay additional workers would inevitably be exposed to asbestos fibres and, over time, might die as a consequence of that exposure. So I hope no groups will take advantage of that deadline - if any have, I hope they will, even at this late stage, withdraw those amendments.
Therefore, I would hope we could include this on the voting list tomorrow. Everyone has had the amendments agreed in committee for a couple of weeks now in translation. That would allow the Commission to deal with this dossier at its meeting tomorrow afternoon and that, in turn, would allow the Danes to deal with it on 20 December. If we do not find that additional amendments have been tabled or if they are withdrawn, I would ask you, Mr President, to use your good offices to have this added to the voting list tomorrow lunchtime.
Mr President, I would like to express to the rapporteur, Mrs Damião, my best wishes for a speedy recovery, and to congratulate her and Mr Hughes on their excellent work on such a sensitive and technically difficult dossier as asbestos. I want also to express my satisfaction at the unanimous conviction that the protection of workers against the risks of exposure to asbestos must be improved.
The Commission attaches the greatest importance to all measures designed to protect the health and safety of workers. We have emphasised this interest in the social agenda and confirmed it in the Commission's communication on a new Community strategy on health and safety at work. It is with great satisfaction that I can inform you that the Commission fully accepts the three amendments that Parliament has proposed in this second reading.
I would like to congratulate the House for the quality of the amendments presented, which are an expression of the European Parliament's preoccupation with the risks and effects of exposure to asbestos and the need to increase the levels of protection of European workers still exposed to asbestos. The Commission is convinced that the three proposed amendments improve the text and contribute to a better application of the directive.
You are aware of the great breakthrough already achieved by the Council's common position: the banning of all activities which expose workers to asbestos fibres during the extraction of asbestos or the manufacture and processing of asbestos products, or the manufacture and processing of products containing intentionally added asbestos, with some unavoidable and very limited exceptions.
Finally, I would like to thank Parliament, as well as the Danish Presidency and the Council, for their work to date on this issue. We should not forget that the effects of exposure to asbestos have dramatic repercussions for workers' health and even for their families. With the quick adoption of this important directive, we will demonstrate that the health and safety of our workforce is at the top of our agenda.
Mr President, Commissioner, ladies and gentlemen, I must firstly congratulate Mrs Damião. Furthermore, and not just because of the traditional closeness of the Galician and the Portuguese people, but also out of personal affection, I hope that she gets better soon.
Since work means risk, the issue of risk at work could probably be simplified into a simple formula: what percentage of risk has to be accepted? But it is also the case that certain risk agents are characterised by their almost imperceptible, hidden and silent, and therefore more dangerous, action.
Exposure to asbestos can cause serious illnesses, such as pleural and lung fibrosis and cancer of the lung, pleura or peritoneum. It can also cause other types of tumour, such as cancer of the larynx, of the rectum or of the urogenital system, regardless of the type of asbestos: amphibole or chrysotile.
Periods of incubation vary, according to the academics, from 20 to 50 years. Furthermore, there are still doubts and uncertainties about the effect of small inhaled doses and the limit and percentage of risk beneath which it is certain that cancer will not be caused, and the difference in risk between chrysotile asbestos - which seems to be less harmful - and amphibole asbestos, as well as the concern to prohibit the use of asbestos in work relating to the repair, refurbishment and restoration of buildings. In cases of demolition, workers can and must come into contact with asbestos despite the fact that this is prohibited globally.
I believe that, given the imminent enlargement of the European Union already agreed upon, it is extremely important that we modify Directive 83/477 on the protection of workers from the risks related to exposure to asbestos at work owing to the use of products and materials containing asbestos in the future Member States. While it is mainly used in activities connected to construction, its use is not exclusive to that economic activity. In fact, it has been used in marine, aeronautical and industrial equipment construction and these can therefore be considered to be risk activities.
Given this situation, reorienting the protection measures for the people suffering most exposure, studying the different risks arising from activities during which exposure is necessary, intensifying measures for preventing exposure or reducing it to a minimum and reviewing exposure levels, are objectives which justify the modification of the Directive.
I support the rapporteur's three amendments. Requesting practical orientation on the basis of social dialogue to prevent the consequences of sporadic or low intensity exposure. Calling for the provision of suitable breaks in situations of physical or climatic burden, which should also be established on the basis of social agreement. To ask the Member States to lay down sanctions which are effective, dissuasive and proportional - I believe that in the Spanish translation it should say 'proporcionada', since it is not a question of establishing a particular proportion, but rather of taking account of the seriousness of the violation, time of exposure, risk, etc. The three requests express a will to comply with the Lisbon strategy. That strategy spoke of better jobs and better jobs undoubtedly means safer jobs. I am therefore particularly pleased to hear that the Commissioner is in favour of these amendments.
Mr President, in order to be effective, all of this legislation, this modification, this updating of the legislation, requires other measures. As indicated by the health at work strategy 2002-2006, it is necessary to promote a culture of prevention. That prevention is the objective of the amendments I am referring to. Of course, the use of social dialogue will be the best method for spreading the culture of prevention of risks at work, in general, and of the risks resulting from the use of asbestos in particular. It will therefore be the best method for horizontalising policies, for research, compliance with the law and establishing health and safety conditions or, to put it another way, for respecting human dignity.
Finally, I would urge that the timetable be complied with, because by complying with the timetable mentioned by Mr Hughes we will immediately improve the protection of the workers in question. We will therefore be complying with the provisions of Article 31 of the European Union's Charter of Fundamental Rights.
Mr President, I too would like to wish Mrs Damião a full and speedy recovery and thank her for her work on this report. I would also like to thank Mr Hughes for his efforts. In the absence of Mrs Damião, he has done excellent work in reaching the compromises which we have before us here in this debate.
Asbestos is a silent, invisible killer. Some 30 000 people per year in western Europe, North America, Japan and Australia die from asbestos exposure. According to a Belgian study presented last year to the European Respiratory Society Congress, it is estimated that one in seven city dwellers will show signs of lung damage caused by asbestos.
While exposure levels peaked in the 1970s, it takes years for many asbestos-related cancers to emerge. Medical practitioners in this area consequently predict that there will be a steady rise in the frequency of asbestos-linked cancers until the year 2020.
Some buildings will have to be demolished in the future whilst others are currently being demolished, so it is essential that we have strengthened protection for those who are working on the demolition of these buildings.
I welcome the amendments that have been agreed. They do not add any serious or onerous burden either on the employers of the workers involved or on governments. However, I urge that sanctions be introduced to ensure that, on its adoption, this directive will be implemented effectively.
Mr President, I wish to thank Mrs Damião for all her work and I hope that she will get well soon.
Every year 4 500 people die from asbestos-related diseases in the UK alone. It is predicted that 250 000 will die in the European Union of these diseases in the next 35 years. Medical and scientific evidence demonstrates that there is a real need for this directive. I am delighted that the production and marketing of asbestos will be banned across the EU from 2005. Thankfully, it has already been banned in the UK.
However, there are still millions of tonnes of asbestos in Europe's buildings throughout the European Union. Those buildings will have to be demolished at some point, and the asbestos will have to be removed, repaired or maintained, with the consequent effect on the health and safety of all those asbestos workers.
I welcome the fact that this directive will lower the exposure limit values for asbestos. I emphatically support the three amendments Mr Hughes has talked about. However, I was extremely disappointed that the Committee on Employment and Social Affairs changed its mind after first reading; my amendments, which were not accepted, would have halved the exposure limit value. The committee's reasoning, as I understand it, was that, since the Council had not accepted my amendments, there was no point in going to conciliation as it would not have accepted them in future. However, we know from experience that the Council quite often changes it mind during the conciliation procedure, and it seems a great shame that we did not pursue those amendments. Had it saved just one asbestos worker's life, it would have been worth it.
Nevertheless, I decided against retabling the amendments because I did not have the support of the Committee on Employment or the other groups in this House.
Even though I would have liked to have seen the directive go further, it is still a very good directive and will save asbestos workers' lives across the EU. For that reason, I will advise my group to vote for this directive, because it is greatly needed.
Mr President, optimists who take the view that the EU's policy and structure are doing well often claim that within the EU, economy and finance are no longer the all-important issues - and have not been for a long time - but that we have now moved on to a Community of values such as peace, solidarity and environmental protection. Unfortunately, the discussion of the directives on the protection of workers against asbestos once again illustrates that the EU is much more about the economy than about issues such as public health, and that the Council and the Commission want to keep it that way.
On 10 April, at first reading, I insisted that more should be done about asbestos than the Commission had proposed. This is necessary because this illness-inducing substance has for far too long been treated as the solution for everything, because dwellings and industrial buildings in Eastern Europe contain high levels of Russian asbestos and because also people other than those handling asbestos can become affected. Among those who are at risk are family members of asbestos workers, residents of dwellings that contain asbestos and people who are in the vicinity of asbestos removal activities.
As draftsman of the opinion of the Committee on the Environment, Public Health and Consumer Policy, I have already tried to extend the scope of the directive to include other victims and to increase public access to business information. Initially, I received wide support for this until the Commission pointed out the legal pitfalls. On that basis, I suggested inviting the Commission, before the end of 2003 and independently of this directive, to make additional proposals for damages and the protection of victims other than those exposed to asbestos in the course of their employment. The Commission is against this extension, and the Council feels even more strongly about it. It would, of course, be a step forward if a more stringent directive were to be adopted now, but it is disappointing to see which measures will not be included for the time being because of objections raised to them. The compromise that has been thrashed out and the three corresponding amendments are therefore, in my view, inadequate.
Mr President, Commissioner, first of all, the Committee on Employment and Social Affairs would like to join the others and extend its best wishes for a speedy recovery to Mrs Damião, the original rapporteur, and also congratulate Mr Hughes on his work as the deputy and much more.
I think that we are talking in terms of adding the all-important, finishing touches to a directive that mainly deals with the position of employees. I am actually of the same mind as Mr Meijer, but I should like to repeat that it is relevant to all kinds of other categories of people who are involved, and we must certainly do something about this situation. These are my comments on Directive 83/477/EC. Like Mr Hughes, I am pleased that the impending deadlock, caused by the fact that Parliament's amendments had not been adopted, has been staved off thanks to an excellent contribution by the Council in the form of a common position and additional amendments that are somewhat more far-reaching.
This actually means that we have made a great deal of progress and that asbestos of any kind, albeit by-products or production, has been banned, and this finally after 25 years. I conclude from this that we, given the incubation time of 25 years or longer, must apply the precautionary principle more forcefully. I would refer to a few areas we have done absolutely nothing about, such as electromagnetic waves, optical radiation, OPS, softeners and their use. Not only should we tackle these products, we should also consider the use to which they are put in production processes. This automatically leads to the need for legislation and directives in those countries, but also sanctions, hence also an amendment. In addition, the partners should be involved; this all seems to make perfect sense to me. Who, though, maintains law and order in practice? Surely it is the trade union officials, workers who sit on works councils, sometimes specialist services in large companies, and they need to be able to fall back on something. This is why we need to focus on this in our forthcoming Health and Safety programme.
Finally, I should like to see a register drawn up of those buildings, and in that sense, I would endorse Mr Meijer. This is, in fact, what we had asked for, but the Council, because of difficulties, did not immediately accept it. We shall therefore liaise with the Council and try to reach either a solution in terms of national registers or a solution in a different way, so that we know of the buildings we are talking about. I am familiar with one of them: the Commission building, but that has been razed to the ground.
Mr President, I should like to say thank you to the rapporteur and to those who have planned this Assembly, for it is the first time in a long time that this House is being given permission to debate at a reasonable hour an important subject concerned with the working environment. We are used to meeting close to midnight, so it is splendid to be here today and see everyone awake.
We all know that asbestos is one of the greatest threats to workers' health in the EU. It is estimated that, over the next 35 years, up to 500 000 deaths will be directly related to the serious illnesses caused by asbestos. I think that experience with asbestos and the debate in Parliament and elsewhere show very clearly how incredibly important it is that we take the precautionary principle very seriously. For many years, this principle was not taken seriously, and we can see the consequences today. I am therefore also pleased that all the groups in Parliament have chosen to support this directive. I cannot refrain from saying today that I should also like to see Liberals also being supportive in connection with other problems concerned with the working environment and showing a desire, which they have not always displayed, to take other problems in this area just as seriously as they have shown they take those arising from asbestos. Overall, the present proposal provides workers with better protection, and I am pleased that many of Parliament's proposals have been approved by the Council. It is now proposed that employers should provide education programmes so that workers are clearer as to how they can protect themselves, and it is great progress that employers' responsibility for this area has been made so very clear. I would also now call upon the Member States to go still further than the directive, and I believe that the three amendments adopted by the committee will improve the directive still further. It would, of course, also be splendid if the Council could express a positive attitude today, for it would mean that, quickly and within the coming week, we could bring our reading of this directive to a close, something which I would call upon us to do. There are many things we could have done better but, if we conclude the procedure now, it could save a number of workers from these very serious illnesses. I therefore hope that the Council will approve the amendments and that we can obtain a directive as quickly as possible.
Mr President, 'better late than never' is what could be said about the series of recommendations seeking to ban asbestos in the European Union. That, however, would mean forgetting the generations of workers who have died as a result of working with asbestos, even though its harmful nature was already known. It would mean forgetting the thousands of others who will die from it even once it has been banned, in a few months or years. It would also mean forgetting all the factory owners and shareholders who made a profit from asbestos knowing that it was lethal, who have been able to invest their ill-gotten gains in other sectors and whose wealth is still increasing, even as their victims continue to die.
These profiteers exploiting human suffering are not even experiencing any financial loss, for none of the European Member States is forcing them even to compensate all their current and future victims and their families.
We shall, of course, vote for these amendments, but with a feeling of nausea and anger provoked by the servile behaviour of both the European and national political institutions towards the employers concerned. It is this servility that has delayed a measure as basic as banning asbestos for so long.
Mr President, like my colleague, Mrs Thorning-Schmidt, I was looking forward to a midnight speaking slot, as this is a health and safety issue! It is quite symbolic that we are speaking about this matter at a reasonable time because it goes so much further than just health and safety.
This morning in the United Kingdom, in our flagship news programme, the Today Programme, unusually the question of asbestos was raised at another reasonable hour. It was raised because of the matter that Mrs Thorning-Schmidt raised, namely the implementation of this directive. So effective has the work been on this particular directive and matter, and so effective is the way the debate has gone and the agreement between the political groups that Member States are now looking carefully at the way we implement the directive.
This morning the Health and Safety Executive set out for the United Kingdom exactly how this directive would be implemented, the way that even small- and medium-size enterprises would find a way through this health and safety legislation. It is important; it has huge agreement, but we must also understand the real dangers. Not only will the Member States start to implement this - and we must monitor it carefully - but candidate countries are using asbestos at a level we can only estimate, but it is quite a dangerous level. So we must set the tone through implementation of this directive, pay tribute to the way Parliament has discussed this and ensure that we in the EU Member States and the candidate countries make something of this directive to reflect the level of debate in this House.
Mr President, although 13 countries have banned and, for the most part, done away with asbestos, because it is a proven carcinogenic, Greece is still applying Community legislation which allows asbestos to be used until 2005, thereby endangering the lives and health both of workers in the sector and society as a whole.
Environmental protection and protection for public health are clearly not the European Union's priorities, despite what it may say. Its priority is to pursue maximum profits for big business. The asbestos scandal is a blatant example of the cruelty of the capitalist system and it is high time action was taken to ban the extraction, processing and use of asbestos products. At the same time, measures need to be taken to protect public health from asbestos and to compensate workers in the sector for the damage which their health has suffered all these years.
Thank you very much.
The debate is closed.
If my information is correct, the vote on this report will take place on Wednesday, from 11.30 a.m.
The next item is the debate on the report (A5-0384/2002) by Mrs Breyer, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Communication from the Commission on foods and food ingredients authorised for treatment with ionising radiation in the Community (COM(2001) 472 - C5-0010/2002 - 2002/2008(COS)).
Mr President, I would like to thank the rapporteur, Mrs Breyer, for her report which responds to the question put forward by the Commission. The question was which foods should be allowed to be irradiated in the European Union?
The Commission put this question to Parliament and the Council following a consultation of industry and consumer organisations and other interested parties. The consultation received a polarised response. Stakeholders were either totally against this technology or in favour of it. There would seem to be no common ground between these two camps.
Currently, the European Union-wide positive list of products authorised for irradiation treatment contains only dried aromatic herbs, spices and vegetable seasonings. For the completion of this list, the Commission presented three options for discussion. The first option proposed allowing the irradiation of shrimps and frogs' legs, as these foods are often imported from subtropical and tropical countries and a certain microbe content can hardly be avoided.
The second option proposed to allow the irradiation of a number of foods in addition to shrimps and frogs' legs, all of which have been, and continue to be, irradiated in the Member States in substantial amounts. Such foods include dried fruits, cereals, chicken, offal, egg white and gum arabic. The third option proposed that the current positive list should be regarded as complete, which would mean that only dried aromatic herbs, spices and vegetable seasonings could be irradiated in the European Union.
The report adopted by the Committee on the Environment, Public Health and Consumer Policy provides the possibility of adding further products to the current positive list if the safety of these products can be proven. The adoption of Amendments Nos 2 and 3 tabled by the rapporteur and other Members of Parliament would, however, result in the third option, which is the most restrictive one. The Commission will take note of Parliament's conclusions but must await the reaction of the Council before making any formal proposal.
However, I would like, on behalf of my colleague, Mr Byrne, to take this opportunity to clarify a few points. First, I would like clearly to reiterate that the Scientific Committee on Food has concluded that irradiated foods are safe. This opinion is based on many scientific studies and is shared by the World Health Organisation and scientific bodies. Therefore, additional toxicology studies are not required, as the views of the scientific community are very clear on this issue.
There are many misconceptions about this technique. I would stress that not all foods can or will be irradiated. This is a similar situation to cooking and freezing: not all foods are cooked and not all foods are put in the refrigerator. Irradiation is just one method of food preservation. For some foods it is better than other techniques, for others it is not. The European Union has very strict labelling rules for irradiated foods. Even if a compound food contains only small amounts of irradiated ingredients, this fact has to be clearly indicated.
We also have the technical tools to enforce correct labelling. The Commission has financed the development and standardisation of methods for the detection of irradiated foods. These methods are used by the food control authorities to check foods on the market. The first report of the Commission on food irradiation, published recently, shows that the overwhelming majority of foods on the market are correctly labelled. This means that consumers can choose freely between irradiated and non-irradiated products. I would also like to reiterate that current legislation already requests Member States to report the results of their checks on irradiation facilities and on food products. If products are detected by the food control authorities which do not comply with legal requirements, they have to be removed from the market.
Finally, I note that the report stigmatises third countries, in particular the United States and Brazil, for using this technique. I consider this to be inappropriate as our own Scientific Committee considers irradiated foods to be safe.
Mr President, ladies and gentlemen, I will start by asking you to excuse my voice, which is affected by a cold.
This report finds us again debating the extent to which food is irradiated in the Community and the ways in which this should be regulated. The end of the 1990s saw the adoption of a directive, after lengthy debate, which allows only dried aromatic herbs and spices to be irradiated in the EU. The EU is now, again, faced with the decision as to whether only herbs and spices should continue to be permitted to be irradiated, whether this list should be extended to include a few foods with problematic hygiene conditions, such as frogs' legs and prawns, or whether the list should include foods permitted to be irradiated by the transitional arrangements in the individual states, such as potatoes, poultry, vegetables, prawns, shellfish, frogs' legs or protein.
The Commission - as the Commissioner has just made clear - lists these three options in its communication and thus more or less leaves it to us in Parliament to decide which of them to approve. In its report, the Committee on the Environment, Public Health and Consumer Policy has in fact come to a contradictory decision on the subject, which, I believe, the Commissioner has briefly addressed. On the one hand, the demand is made in item 3 that we should take note of the Commission proposal and regard the present list as complete, and the view is expressed that further herbs, spices and seasonings derived from plants should be allowed to be irradiated in the EU only if this is scientifically recognised as being harmless and efficient. At the same time, in item 4, the Committee on the Environment, Public Health and Consumer Policy proposes that irradiated products, which are numerous in some Member States, should be added to the positive list in so far as this technology can make certain foodstuffs safer.
What this actually does is to make clear our lack of an unambiguous position, as, on the one hand, we state in item 3 that we want a very restrictive decision, whilst, contrariwise, in item 4 making it clear that we favour a decision that goes further. Parliament, though, is quite clear about its position, expressed in item 5 of the report, which is that each foodstuff must be subjected to detailed analysis before any proposal is submitted to add it to the positive list, the object being to demonstrate that each of the conditions for authorising food irradiation have been met in accordance with Annex I of the 1999 directive.
The Commission communication makes clear, and the Commissioner has just said equally clearly, that there is in fact no consumer demand for food irradiation, that indeed the greater part of the food industry rejects it and declares it to be superfluous. Even Eurotoc, an independent association of consumers promoting healthy eating - with whose chefs we are all familiar - has made it clear that the irradiation of food is incompatible with its conception of its own purpose and gained, within only a few days, quite enormous approval for its resolution rejecting food irradiation.
I think this makes it clear that the directive on irradiation deserves to be strongly criticised and its presuppositions refuted. There is one thing that we must be clear in our own minds about, and that is that irradiation only makes any sense if it is used to conceal and draw a veil over hygiene conditions that are unacceptable to our way of thinking and are perhaps simulating for the benefit of consumers a quality which is in fact absent. Only then does it make sense to treat food with radiation, as, if hygiene conditions were good, there could be no misgivings about the products and they would not need to be irradiated.
My second point is that irradiation is principally about keeping foodstuffs fresh throughout long journeys. Prawns are a prime example of this, in that they are taken from northern Germany to Morocco to be peeled. That too - as we have heard from the Committee on Regional Policy, Transport and Tourism - should of course be seen in a very critical light in terms of an environmentally sound transport policy, and our committee has often called for the mainstreaming of environmental policy.
I cannot, by way of conclusion, do other than to reiterate that in items 3 and 5 the committee has adopted very divergent positions, and tomorrow's vote will show whether we will take our stand on the side of consumers and of consumer protection, or whether we will make concessions to the industry, which has engaged in energetic lobbying over recent weeks. I believe that we should all be aware that irradiation should be viewed in a highly critical light, that it can also involve certain risks, not all of which we may at present be aware, and that consumers reject it. I hope that our decision tomorrow will be in favour of consumer protection, enabling the Commission and the Council to get on with their work, that we will also somewhat clarify the Committee on the Environment's rather contradictory report, and will be able to come up with an unambiguous position, one that will serve as a basis for further work by the Council and the Commission.
Mr President, Commissioner, I have always believed that consumer and health protection should take precedence over all other considerations. Compliance with the precautionary principle, however, does not mean preventing any technological progress in the field of processing foods.
With regard to the ionisation of foods, therefore, the communication from the European Commission - because I must specify that this is indeed a communication and not a legislative text - emphasises that the scientific community believes that irradiating foods poses no risk to consumer health if good manufacturing practices are applied. Nonetheless, ionisation must not, of course, be used to compensate for negligence with regard to hygiene.
I found the draft report that Mrs Breyer presented to us in the Committee on the Environment, Public Health and Consumer Policy last September particularly disappointing. It is essential that we avoid the confusion caused by some Members. What we are discussing here is the content of the report by Mrs Breyer and not the Commission communication. I would, however, like to tell Mrs Breyer that I have not been subject to any pressure.
This report, following the adoption of most of my amendments and those of Mr Bowis, was adopted unanimously by the Parliamentary committee. My group considered that a balance had been struck and that this report could be accepted as it was, even though some particularly crowd-pleasing paragraphs remained. Paragraph 14, for example, adds nothing at all to the report. The Member for the Green Party considers that it should be obligatory for food manufacturers to prevent risks to workers, human health and the environment. How can we retain our credibility in the eyes of consumers if we restrict ourselves to this type of statement?
We must concentrate on taking practical decisions that increase consumer safety effectively. It was to this end that I tabled the amendments adopted in committee seeking to increase controls to prevent illegally-ionised products from being placed on the market. On the other hand, since ionisation has proved to be extremely useful for destroying micro-organisms or insects present in certain types of foods, I believe it is reasonable not to close the door to this kind of treatment.
Furthermore, I do not share the rapporteur's views on the transport of goods. I believe it is beneficial today to be able to import and export products that could not have been transported in the past. Spices, for example, can be transported over extremely long distances. I do not see how preserving foods for longer compromises the objective of sustainable development that we all want to achieve.
Lastly, Mr President, ladies and gentlemen, I would like to take this opportunity to make a general comment. I believe it is thoroughly regrettable that Parliament is prepared to speak and draft reports on every and any communication from the European Commission. This kind of procedure was useful when we were only being consulted. Today, however, it would be more effective and more logical if we concentrated on our legislative work. We would earn increased respect, we would streamline our overloaded agenda and be able to spend more time on legislative procedures, and lastly, we would avoid doing the work of the Commission by establishing our position on a dossier before even having received a proposal from the Commission. I shall not say any more on this matter, which, in my opinion, did not really need further amendments or another debate in plenary. Devoting a significant amount of time to a report on a Commission communication, for just three amendments tabled in plenary, does not seem to me to be behaviour worthy of the debates we should hold here in Parliament.
Mr President, my group takes a rather different view from that of the last speaker. We believe that it is right for Parliament to be consulted. We believe that in a number of areas which are contentious - for example, the dangers of non-ionising radiation - not enough is known within the science for us to pass this by.
My group will also support the amendment, which other colleagues and I have signed in the name of the Socialist Group, for the deletion of paragraph 4. Why do we do that? Not because we necessarily disagree with the Scientific Committee on the issue of whether radiation can be safe for foodstuffs, but because it is not the whole story. The question is, why is this being done? Is it really for the benefit of the consumer? Is it something for which there is a consumer demand? If that was the case, we would not have as many cases as there are, certainly in my country, of illegal and covert irradiation. This has been carried out because they do not want consumers to know about it. They particularly do not want people to know about and reflect upon the trade which is more concerned with cost-cutting than with the end product in terms of consumer satisfaction. Mrs Breyer referred to shrimps being taken from one market to another, peeled in one continent and brought back to another. This is not due to safety concerns or the attractiveness of the product: it is all about the profits that go into this business.
In the light of the Commission's options as presented, we, like the rapporteur, take the view that the list should not be further extended at this stage. The onus of proof continues to be on those who wish to do these things. The proof has not yet been provided.
Mr President, Commissioner, I am old enough to remember the vigorous debate on irradiated food that raged throughout Europe 15 to 20 years ago. It was very similar to the debate on GM foods we have today. It is a fact that unified scientific opinion, the WHO and the FAO say that irradiation in itself is not at all hazardous. It is therefore safe to say that recitals I and J of this report are quite misleading. The technology is presumably good for those parts of the world in which food safety quite simply means having anything at all to eat.
Having said that, I would, however, also insist that there is no reason whatsoever in modern Europe for irradiating anything other than, specifically, spices. That is something there are good reasons for doing, because other methods of sterilising spices are still less appropriate from health and environmental points of view. In other cases, it is unnecessary to use this technology in a part of the world, and in a system, in which we work incredibly hard to create a high level of safety throughout the food chain. If we maintain a sufficiently high level of hygiene, apply good production practice and ensure that the refrigeration and freezing chain remains unbroken, we have no need for a technology that may - and I am not saying that this always happens - be misused to conceal a lack of hygiene or deficiencies in the refrigeration chain etc. It is a touch too difficult to monitor this. Naturally, we can say that this treatment is all right, if it is only apparent from the labelling, but I think that the risks of this technology's being abused are too great. I do not believe it is dangerous, but I think it is extremely inappropriate for ourselves.
Mr President, just like the previous speaker, I believe there are no sustainable arguments for permitting the irradiation of food other than spices. Instead, quite a few Member States should be exercising tighter control over the irradiation of food that ought not to be irradiated.
We wish to tighten up the report by adopting Amendments Nos 2 and 3 and so making these constitute Parliament's position.
There is an obvious risk of irradiation's being used to conceal poor hygiene or the fact that food is too old really to be put on the market. We have no reason to permit methods that make this possible. It is also a fact that, if it is irradiated so that it will keep longer, food is in danger of losing some of its nutritional value and so becoming less good for consumers. I believe that consumers are thereby in a way being tricked into buying things that are not of the same quality.
It is also partly a question of what kind of agricultural and food policy we are to have. Are we to have extremely large-scale production of goods transported over very long distances and with long shelf-lives, or are we to develop an agricultural and food policy based upon most food's being produced locally and delivered and consumed within reasonable periods? We recommend the latter alternative.
It seems that fresh food and safe food do not always go hand in hand.
Every year, many people die as a result of poisoning by Salmonella and Campylobacter in chicken, for example. These bacteria can be controlled by chemicals, such as methyl bromide, which is toxic. A major disadvantage of using this method is that traces of these toxic substances can be found in food. Food irradiation forms a good alternative in order to kill microorganisms and prevent subsequent food poisoning.
If we want to eat fresh produce, then it is impossible first to treat it thermally. However, in order to prevent vegetables, fruit and cereal products from going off, we can irradiate them. This is therefore a great way of keeping produce fresh after all. However, it would be unfair to say that food is irradiated for the wrong reasons - in order to give it a better appearance, or to disguise any imperfections. Any harmful substances already produced by the microorganisms cannot be eliminated by irradiation. Hygiene and sanitary regulations therefore need to continue to apply during production and agricultural processes.
How, though, do we now know that this fresh produce is also safe? First of all, experience has taught us that food irradiation is common practice in countries both inside and outside the European Union. Moreover, the safety of irradiated food is borne out by the record of fifty years of research by the World Health Organisation and the International Atomic Energy Agency, among others. The irradiation of food does, however, result in new substances being formed, as is also the case when food is cooked. Only in the case of fats is it not entirely clear whether irradiation could have adverse health implications. This requires further investigation.
From the above, I conclude that there is a technical need for food irradiation, that there is no danger to public health, that it is useful for the consumer and that it is not an alternative to hygiene regulations. The four conditions laid down in the 1999 framework directive are thus met. I would therefore like to make provision for adding, inter alia, vegetables, fruit and cereal products to the positive list.
In the Committee on the Environment, Public Health and Consumer Policy, the resolution has been improved by the incorporation of amendments. I do, however, still have a comment on labelling. Labelling should not function as a warning sign. Once it has been proven that the product is safe, a warning is no longer relevant. This would wrongly give the consumer the idea that something was wrong with the produce after all. To avoid any confusion, the designation that this product has been irradiated for hygienic reasons may suffice, just as it is stated on a carton of milk that the latter has been pasteurised.
Let me end by saying that I would conclude that food irradiation is necessary in a number of cases in order to let fresh food and safe food go hand in hand. We should therefore not reject food irradiation out of hand but respect it for what it is.
Five years ago, Mrs Bloch von Blottnitz was the rapporteur for food irradiation. At the time, the Commission wanted to take swift action and irradiate far more foods than simply herbs and spices. At least now we are discussing it first, which is an improvement. Different arrangements exist in the fifteen countries. In my own country, the Netherlands, potatoes are irradiated but I have never seen this displayed on the label. European law is not applied properly in this area. Irradiation is not necessary. There are many alternatives. If labelling were honest, consumers would not buy the products. This is also the reason why there is fraudulent labelling. Cyclobutadiene is a substance that is always detectable when food is irradiated. It is therefore perfectly possible to label properly, as the substance is always detectable. This is the Achilles' heel of the irradiation industry, for consumers do not want it. If the substance were labelled explicitly, this industry would die a slow death.
Mr President, I rather liked the introduction from the Commissioner on this. I thought he got it right, with one exception: he was misreading paragraph 3. It is not as negative as he suggests. The original text from Mrs Breyer, which welcomes the Commission's suggestion that the current list be regarded, has now become 'notes the Commission's suggestion that the current list could be regarded'. That has been changed quite significantly. You need to look at all the changes that took place in committee. After all, food has been treated with ionising radiation for some 50 years, as the rapporteur rightly said. In my country, the UK, products include vegetables, fruit, cereals, poultry, fish, shellfish - not too many frogs' legs! All that range, to a certain degree, is given this treatment. Different countries have different lists. The common ground between us is that it must not pose a health hazard, is of benefit to consumers and is labelled. If there is a need and if it is safe, then why not? That is the committee's broad view.
Well, it is safe. The WHO says so. The EU Scientific Committee on Food says so, and it therefore is an element of consumer protection in itself. There is a need, for instance, in hospitals, to protect the food of some very vulnerable patients from dangerous bacteria. It can protect food from contamination. What it cannot do is to reverse contamination or putrefaction in food.
The Commission came forward with a perfectly sensible communication - a discussion paper - with its options of the current EU list, plus shrimps and frogs' legs, of the current wider Member States' list, or of the current EU list alone. I suspect the answer is somewhere around the first and second options, but we are not at this stage dealing with the legislative proposal. The Commission is in listening mode. We needed cool, calm reflection on this. That is a thousand miles from the threat of Armageddon that we saw in the original report, with spectres of dangers, such as the long journeys that are actually of benefit to the developing countries in exporting their goods. The picture of the radioactive sources posing safety risks and risks to security through the acquisition of radioactive materials by terrorists seeking to make dirty bombs has been banished from the committee's view. We are looking for something a little more measured.
The report in its original form was more like the description of the Merovingian dynasty as despotism tempered by assassination. The reality is that we have a process that is safe if used properly. It can bring benefits and it should be considered carefully with proper risk assessment and risk management, but without scaremongering.
The amendments that Mrs Grossetête and I proposed and the committee supported bring this report back to where the Commission might prefer it to be.
Mr President, ladies and gentlemen, I want to thank the Commission for the clarity with which it has presented the situation as regards the treatment of foodstuffs with ionising radiation in the European Union. I am also grateful to the Commissioner for the clarity of what he has had to say about this problem area.
As long ago as 1999, when we were working on the directive, our fear was that the Commission would not succeed in producing a comprehensive positive list by 31 December 2000. And what has happened? It will soon be 31 December 2002, and, rather than discussing whether or not to adopt the list, we are again going over the discussions we had in the days before the directive was drawn up.
Things cannot, I believe, be left as they stand, and the situation is unacceptable. The Commission, in its communication, notes that both the FAO and the WHO regard it as scientifically proven that irradiation is quite safe for consumers. The WHO, indeed, urges that it be used more, as the procedure reduces risks to the consumer. The Scientific Committee on Food notes, with reference to 17 product categories, that treatment with ionising radiation is harmless, and those categories include all those products treated to date in the countries of the European Union. It states that there have been no occasions on which the critical dose has been exceeded in the European Union.
It is noted in the Commission communication that the most important conditions for treatment with ionising radiation - licensing, labelling and control - have been met and that the methods for detecting irradiation have been validated, in other words, that they also meet requirements. I am slowly finding it intolerable that we are constantly, in this context, being told that there is the possibility of cheating, that there is room for fraud and so on. The detection methods are in place. We can determine whether products have been treated, be it legally or illegally. Why, then, do we constantly have to go over this discussion again and again?
We see, then, that all the conditions have been met for a positive list to be drawn up and for the Commission to deal with it. The Commission, though, is getting cold feet. The reasons for this are apparent from the survey that it has carried out, which, to take one example, discovered that the food manufacturers do not want this treatment. Why, then, do they not want it? As the communication makes perfectly clear, they fear a boycott of their products, as the European Union and this discussion itself have been permeated by an ideology which ignores all the scientific findings and simply refuses to accept all that has been worked out and set out to date. And so we go back to our discussions and to bemoaning this dreadful state of affairs.
It is then that the hygiene argument is produced. I helped draw up the directive on hygiene conditions in the handling of fresh meat. I would be the last person to want to cut anything out here, but we discussed HACCP when we worked on the current version of the food hygiene directive. It is perfectly clear to us that this is not acceptable everywhere, and that we have to use other methods as well in order to make products safer for consumers. That is what this procedure is there for. The only acceptable approach is for the Commission to draw up the positive list very quickly, and, moreover, not in the form it has now proposed. The real need is for change in the situation in the European Union. We cannot afford to keep on being weighed down by this ideological ballast.
Thank you very much, Mr Schnellhardt.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the debate on the report (A5-0386/2002) by Mrs Langenhagen, on behalf of the Committee on Budgetary Control, on Special Report No 2/2002 of the Court of Auditors on the Socrates and Youth for Europe Community action programmes (RCC0002/2002 - C5-0257/2002 - 2002/2125(COS)).
Mr President, it was not automatic that this House should decide to debate the Socrates and 'Youth for Europe' Community action programmes here today.
It is the case that our new Rules of Procedure state that a topic adopted unanimously by a committee no longer needs to be discussed in plenary, and the Committee on Budgetary Control welcomed my report and adopted it unanimously. I took the view, however, that Socrates and 'Youth for Europe', being topics of overall relevance to many areas of European policymaking, have to be presented to a broader public, as this public has had various grumbles and complaints about the way they have been managed. These aches and pains have ended up under the care of the European Court of Auditors, which details in its Special Report a range of major weaknesses that it has uncovered.
The Court of Auditors confirms that some resources have not been used in accordance with the programmes' objectives, and that, in some cases, the goals have not been clearly defined. The necessary advance financing was not in place for certain projects, and this made the work of the project leaders and participants substantially more difficult, if not, indeed, impossible.
An increasing number of schools, universities and other bodies are turning their backs on these programmes, and I can well understand that they do not lack good reason for doing so. Moreover, the disproportionately high cost of administration and the cumbersome administrative procedures bear no relation to their usefulness. The resources made available cannot be allowed to simply get caught up in the administrative machinery instead of finding their way to the people for whom they are made available in the first place.
Other faults found included delays in the payment of grants, deficiencies in overall coordination, and the absence of real structures for monitoring and evaluation, mainly as a result of the programmes' complexity.
That the Commission has delayed presentation of its evaluation report is truly beyond comprehension. It is this that caused the consequent delay in the subsequent report from the Court of Auditors. That is actually inexcusable, as this involved an assessment of a report covering the period from 1995 to 1999 and it will soon be 2003, nearly four years later.
In 1999 we were prepared to follow up the first programme by launching a second, which was to take six years between 2000 and 2006, without giving due time to evaluating the problems I have mentioned. Despite this, my report on the Special Report and on the Socrates and 'Youth for Europe' programmes has something very positive to say. I have no doubt that these programmes are important for transnational cooperation in the united Europe, and indeed necessary for it, and that they supplement the education system.
But that is not all: these programmes are, at the end of the day, about Europe's citizens, whether they be students or young workers, and they are being drawn ever closer together, as exchanges of views, what is termed active dialogue, and targeted teaching on European affairs, are promoting mutual understanding in the areas of social affairs, European policy and the economy and are moving deeper European integration further forward.
In the five-year programme that ran from 1995 to 1999, funds totalling EUR 920 million were released for Socrates, and EUR 126 million for 'Youth for Europe' - quite considerable sums. This amount doubled in the following programme for the years from 2000 to 2006. That is remarkable. Rather than reducing its significance, the fact that we are on the threshold of enlargement makes our task of considering Europe's young people and their education an even greater one.
I therefore call for the so-called technical assistance offices to now, at last, be replaced by public organisations and for clear delimitation of competences between the Commission and the national offices to be guaranteed, in order to eliminate the differences in the individual Member States. The national offices must be equipped with adequate human, material and financial resources in order to effectively perform the tasks entrusted to them.
For we are, after all, agreed that good education is the basis for future economic success and for Europe's ability to compete in the world. The report lists specific measures to deal with the problems; these represent a step in the right direction and are intended to ensure that, in future, the predominant characteristics of the Socrates and 'Youth for Europe' programmes will be greater efficiency, transparency and enthusiasm.
Mr President, ladies and gentlemen, rapporteur, the report drawn up by Mrs Langenhagen, which was adopted unanimously at the last meeting of the Committee on Budgetary Control, principally reiterates the main criticisms contained in the special report by the European Court of Auditors concerning certain shortcomings in the design or management of the programmes. It concerns, in particular, recourse to a Technical Assistance Office and, although this is not clearly defined, to national agencies, as well as delayed and incomplete implementation.
As the Commission indicates in its response to the Court, it has already introduced improvements with regard to the implementation of the new Socrates and Youth for Europe programmes, which replaced the programmes examined by the Court as of the year 2000. This is, in particular, the case as regards relationships with national agencies in managing the decentralised parts of the programmes, or its intention to make progress, as soon as possible, in the direction indicated by the Court, in other words dismantling the temporary Technical Assistance Office as soon as the Commission is able to use an implementing agency for the educational programme.
As regards improving the management of the decentralised parts of the programmes, the Commission decisions adopted in 2000 establish, with the necessary changes made, for each programme, the responsibilities of the Commission and the responsibilities of the national authorities with regard to national agencies and beneficiaries. These decisions also specify in their annexes the tasks to be carried out by the agencies. Furthermore, the clauses of the contracts between the Commission and the national agencies have been clarified and simplified.
With regard to control of the national agencies, the Commission decisions adopted in 2000 stipulate that the ministries are to establish systems to control and audit the operation of the agencies, including their management of decentralised actions. The Commission, within the scope of contractual relations with the national agencies, carries out controls and audits of both their operation and projects funded. The control carried out by the Commission on the national agencies and regular exchange of information between the national authorities and the Commission allow increased monitoring of the implementation of decentralised actions by the agencies. The agencies' financial accounts are certified by approved bodies before being submitted to the Commission.
Progress has also been made in terms of the management of centralised actions. The internalisation of certain tasks, some of which fall within the public sphere of competence, that were previously entrusted to the Technical Assistance Office, has taken place, until the Commission can have recourse to an implementing agency. The preparatory work for the establishment of the agency has begun, and the agency should be operational in 2004 with a view to taking on tasks currently carried out by the temporary Technical Assistance Office as well as certain management tasks currently carried out by the Commission. At her request, various documents attesting to this progress were given to Mrs Langenhagen after she had drawn up her draft report.
Despite a number of shortcomings in the design or management of the programmes during the period 1995-1999, it should be emphasised that the Court recognises the European added value of these programmes since it also indicates, by way of introduction, that these two programmes have contributed to increasing cooperation between universities in the Union and in other participating countries and have enabled young people to take part in multicultural exchanges and, in conclusion, they have had an undeniable impact on young people and students.
Lastly, the Commission will give the greatest consideration to the opinion of the Committee on Culture, Youth, Education, the Media and Sport, which stresses the importance it will attach to the interim evaluation of these two new programmes for the period 2000-2006 and to the simplification of the new generation after 2006, in order to guarantee the implementation of more effective management as well as simplified procedures, in particular where the granting of small subsidies is concerned.
Mr President, speaking on behalf of the Socialist Group, I would like to warmly congratulate the rapporteur, above all on the highly critical comments she has made. In order to nip in the bud any tall tales about post-2000 implementation, I would also like just to remind the Commissioner - and I know this is not exactly his area of competence - that, as at 6 December this year, we had EUR 500 million left over in the B31 budget line covering education and youth programmes. EUR 500 million, Commissioner - and I would like to tell you what it means when money is paid out in this area so slowly as to become indefensible. It means that class war is being waged. Under those circumstances, the first to be prevented from taking part in programmes of great value to Europe are students from poorer backgrounds. As a representative of the Socialist Group, my comment on that is that these are not bureaucratic difficulties that just happen to have cropped up; people are actually being prevented from receiving anything, and that is something we quite emphatically will not stand for.
When it comes to the giving of discharge for the coming year, Commissioner, we will be casting an eye over what happens when payments are made in future, and what will be done about delays to this programme, and I also hope that our rapporteur will be examining it with great care. Otherwise, the devil will take the hindmost - in this instance, those whose parents' income is rather more modest, to whom we feel we have especial obligations.
Mr President, I too wish to associate myself with the words of my colleague, Mr Herbert Bösch, congratulating Mrs Langenhagen on the content of her report, and say that the issue of simplifying these programmes and making them more transparent - and this is discussed in the report by the Court of Auditors - is by far the most important and decisive issue for their success. I think that when we embark on a process of creating new agencies - and I believe that several dozen agencies are now being thought of to create programmes on a similar scale - I think that before embarking on this process, we ought to think very carefully about the problems we want to resolve, if an agency is indeed to be different and will resolve issues that these scientific and technical offices have not been able to resolve.
I think that what is more important than thinking about the agencies is considering how to make this entire matter more straightforward, accessible and uniform in all the Member States so that everything can be processed more rapidly, both in terms of payments, as expounded on by Mr Bösch, and also in terms of the concept of the programme itself. And this invitation to consider the matter is particularly what I wanted to convey to the Commission.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(The sitting was closed at 8.20 p.m.)